UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05452) Exact name of registrant as specified in charter:	Putnam Premier Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2013 Date of reporting period:	August 1, 2012 — July 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Premier Income Trust Annual report 7 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Terms and definitions 13 Other information for shareholders 14 Important notice regarding Putnam’s privacy policy 15 Trustee approval of management contract 18 Financial statements 23 Federal tax information Shareholder meeting results About the Trustees Officers Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees Dear Fellow Shareholder: At the midpoint of 2013, U.S. equity market indexes were near record highs, and the overarching theme of the domestic economy appeared to be one of slow healing. Equity investors were encouraged by improving housing and jobs data, as well as by solid corporate earnings. In Europe, the worst of the financial crisis appears to have passed, with some economic forecasts predicting that the eurozone will return to positive growth later this year. Meanwhile, thanks to its government’s massive stimulus initiatives, Japan recently has experienced stronger economic growth after years of stagnation. A primary question confronting markets is how the U.S. central bank will gradually reduce its $85 billion-a-month bond-buying program without derailing the fragile economic recovery. Investors have reacted positively to public reassurances by Fed Chairman Ben Bernanke, who said the central bank would not draw down stimulus until the economy finds itself on firm footing. We cannot predict the pace at which economies will recover, nor can we forecast the full impact of the Fed’s tapering decisions. However, we believe that Putnam’s in-depth fundamental research, active investing, and risk management strategies can serve investors well through changing markets. Putnam’s investment professionals integrate innovative thinking with traditional and alternative approaches to address a diverse range of financial goals. We also believe that investing in any market environment is most effective when combined with the guidance of a professional advisor who can help you develop a financial plan suited to your goals and risk tolerance. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who recently retired from the Board of Trustees, for her 20 years of dedicated service. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. Seepages 5 and 11–12 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. 4 Premier Income Trust Interview with your fund’s portfolio manager Bill, what was the bond market environment like during the 12months ended July31, 2013? From the summer of 2012 into the spring of 2013, the market environment was favorable, buoyed by an improving economic backdrop and the tailwind of increased global liquidity that resulted from accommodative monetary policy in the United States and overseas. Within this environment, spread sectors, meaning sectors that trade at a yield premium to U.S. Treasuries, generally performed well. In May, however, the market backdrop became less hospitable, as concern about higher interest rates weighed on sentiment, leading investors to take profits. The debate that began in May about when the Federal Reserve would begin tapering its bond-buying program intensified in June, when Chairman Ben Bernanke announced that the central bank could begin scaling back its stimulus program later in 2013, and end it by mid 2014, sooner than investors expected. During this time, interest rates rose and yield curves steepened globally. In July, the Fed clarified its stance, stating that monetary policy would remain highly accommodative until the economy was back on its feet. In response, investors breathed a sigh of relief and interest rates declined modestly. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/13. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on pages 13–14. Premier Income Trust 5 Turning to performance, the fund outpaced its benchmark by a sizable margin during the period. What factors fueled this solid showing? I think it’s important to point out that the fund’s benchmark is composed of U.S. Treasury and agency securities, which performed relatively poorly during the past year. That said, the biggest overall contributors were our mortgage credit holdings — both non-agency residential mortgage-backed securities [RMBS] and commercial mortgage-backed securities [CMBS] — as investors took advantage of attractive spreads and positive underlying fundamentals in these sectors. Later in the period, we sought to reduce risk by shifting the fund’s allocation from RMBS into CMBS, which were performing better. Positions in high-yield and emerging-market [EM] bonds also bolstered the fund’s performance. For most of the period, both sectors benefited from persistent demand for higher-yielding securities. However, as interest rates rose in May and June, EM debt fell sharply, pulled down by unfavorable capital flows and market “technicals” [supply and demand dynamics], as well as concern about growth in China and weak commodity demand. Our term-structure positioning, meaning our duration — or interest-rate sensitivity — and yield-curve strategy, was another contributor. In the United States, we sought to limit the fund’s interest-rate risk by maintaining a relatively short duration for most of the period, while also positioning the fund for a modestly steeper yield curve. Later in the period, we lengthened the portfolio’s duration Credit qualities are shown as a percentage of the fund’s net assets as of 7/31/13. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. 6 Premier Income Trust in an effort to tactically position the fund to potentially benefit from any pullback in rates following the May-to-June rise. Our duration stance hampered performance versus the benchmark, because the fund’s duration was slightly longer than that of the benchmark as rates rose. At the same time, as the yield curve steepened dramatically during May and June, the fund had less exposure to this than did the benchmark, which aided relative performance and more than offset the negative impact of the fund’s duration. Overseas, we maintained short-duration positioning in Japan and Switzerland, which worked well as rates rose in those countries. However, this benefit was partially offset by long-duration positioning in Australia, Canada, and Sweden as rates rose in those nations. Lastly, our prepayment strategy, which was implemented primarily with interest-only collateralized mortgage obligations [IO CMOs], modestly contributed, despite negative performance in April and May. During those two months, with interest rates still at extremely low levels, IO CMOs underperformed due to fears about a possible acceleration in the pace of mortgage refinancing. Persistently low mortgage rates tend to hurt the performance of IO CMOs because the mortgages underlying the securities are refinanced more rapidly. When rates rose from early May into June, investors were encouraged that higher This table shows the fund’s top holdings across three key sectors and the percentage of the fund’s net assets that each represented as of 7/31/13. Short-term holdings, derivatives, and TBA commitments, if any, are excluded. Holdings may vary over time. Premier Income Trust 7 rates may slow the pace of refinancing and mortgage prepayment speeds. As a result, CMOs — particularly those of the interest-only [IO] variety — rebounded nicely in June and July. Which strategies hampered the fund’s performance? Our active currency strategy, which is implemented with long and short positions using forward currency contracts, proved detrimental, as currency markets were volatile during the period. Specifically, our tactical exposure to the euro, the Czech koru, and the Australian dollar were the primary detractors. On the plus side, our underweight exposure to the Japanese yen was beneficial and helped to partially offset the overall negative outcome of our currency strategy. The yen weakened significantly following the Bank of Japan’s announcement that it would take a more aggressive approach toward monetary easing. Late in the period, we significantly reduced the fund’s currency risk by cutting back most of our active foreign currency positions, particularly in emerging markets. We felt this was prudent in light of heightened risk in the marketplace. How did you use derivatives during the period? We used Treasury futures and interest-rate swaps — which allow two parties to exchange one stream of future interest payments for another, based on a specified principal amount — to take tactical positions at various points along the yield curve. We also used interest-rate swaps and “swaptions” — which give us the option to enter into a swap contract — to hedge the interest-rate risk This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Cash positions may represent collateral used to cover certain derivative contracts. 8 Premier Income Trust associated with our CMO holdings. We employed total return swaps as a hedging tool and to help manage the fund’s sector exposure. Lastly, we utilized forward currency contracts to hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies as part of our active strategy involving global currency pairings. The fund reduced its distribution rate during the period. What led to this decision? The fund’s distribution rate was lowered to $0.026 per share from $0.030 per share in December, due primarily to declining yields in the marketplace and to reduced gains from our prepayment strategies. What is your outlook for the coming months, and how are you positioning the fund? In our view, the Fed has concluded that the economy is in a much healthier state than when the latest round of quantitative easing began, and that if this pace of improvement continues, it would be prudent to begin scaling back, or “tapering,” its bond-buying program. We expect the central bank to discuss the time frame for tapering at its September2013 meeting. In our view, the Fed appears poised to reduce the pace of its bond buying soon after its September meeting, and end its purchases roughly six months later. This would conclude a period of monetary expansion and move the Fed to a neutral stance. From that point, we believe many more months will pass before the Fed begins to increase the federal funds rate. Outside the United States, the global environment appears to be relatively stable, except for China, where weaker growth and high consumer debt levels have created challenges for a government that is trying to stimulate domestic demand. Peripheral eurozone economies have performed better than we anticipated, thanks to sharply lower interest rates in those countries. Core European economies were somewhat weaker than A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Premier Income Trust 9 we expected, but data near the end of the period from Germany, the Netherlands, and Switzerland were encouraging. As for interest rates, while we believe global rates are likely to move higher over the medium to longer term, we think the degree of increase during May and June was more than the current economic environment warrants. Consequently, as noted above, we modestly lengthened the portfolio’s duration in June as a tactical play to potentially capitalize on near-term rate declines. In terms of portfolio positioning, following the liquidity-driven sell-off in various spread sectors, we selectively added CMBS and high-yield bonds, seeking to benefit from wider spreads and improved relative value in these sectors. We also continued to find value in IO CMOs, believing that these securities may benefit should rates move higher from current levels. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin; Kevin F. Murphy; Michael V. Salm; and Paul D. Scanlon, CFA. 10 Premier Income Trust Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return and comparative index results for periods ended 7/31/13 Lipper Flexible Barclays Income Funds Government (closed-end) NAV Market price Bond Index category average* Annual average Life of fund (since 2/29/88) 7.74% 6.89% 6.57% 7.22% 10 years 99.56 88.05 55.36 90.62 Annual average 7.15 6.52 4.50 6.64 5 years 47.73 42.77 23.17 46.79 Annual average 8.12 7.38 4.26 7.94 3 years 19.70 –0.25 8.25 22.46 Annual average 6.18 –0.08 2.68 6.98 1 year 9.79 –1.06 –2.54 7.02 Performance assumes reinvestment of distributions and does not account for taxes. Index and Lipper results shouldbe compared to fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 7/31/13, there were 5, 5, 4, 4, and 1 funds, respectively, in this Lipper category. Fund price and distribution information For the 12-month period ended 7/31/13 Distributions Number 12 Income $0.328 Capital gains — Total Share value NAV Market price 7/31/12 $5.76 $5.63 7/31/13 5.96 5.25 Current rate (end of period) NAV Market price Current dividend rate* 5.23% 5.94% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. Premier Income Trust 11 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/13 NAV Market price Annual average Life of fund (since 2/29/88) 7.72% 6.98% 10 years 94.21 82.62 Annual average 6.86 6.21 5 years 44.88 44.61 Annual average 7.70 7.66 3 years 20.18 5.08 Annual average 6.32 1.67 1 year 11.79 6.14 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. 12 Premier Income Trust Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Premier Income Trust 13 Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding share repurchase program In September 2013, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal will allow your fund to repurchase, in the 12 months beginning October 8, 2013, up to 10% of the fund’s common shares outstanding as of October 7, 2013. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2013, Putnam employees had approximately $394,000,000 and the Trustees had approximately $94,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14 Premier Income Trust Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Premier Income Trust 15 Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plans Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent distribution following notice of withdrawal. 16 Premier Income Trust There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s common shares are held. Each participant will be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. Premier Income Trust 17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and 18 Premier Income Trust • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. As noted above, the Trustees considered certain administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as the fund’s assets under management increase. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses, which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees Premier Income Trust 19 (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 1st quintile in total expenses as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality 20Premier Income Trust personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their absolute gross returns with the returns of selected investment benchmarks or targeted annualized returns. In the case of your fund, the Trustees considered that its common share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Flexible Income Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 3rd Five-year period 3rd Over the one-year, three-year and five-year periods ended December 31, 2012, there were 5, 5 and 4 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor services. Premier Income Trust 21 In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”), which is an affiliate of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV in providing such services. 22Premier Income Trust Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Premier Income Trust 23 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Premier Income Trust: We have audited the accompanying statement of assets and liabilities of Putnam Premier Income Trust (the fund), including the fund’s portfolio, as of July 31, 2013, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July 31, 2013, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Premier Income Trust as of July 31, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts September 20, 2013 24Premier Income Trust The fund’s portfolio 7/31/13 MORTGAGE-BACKED SECURITIES (46.2%)* Principal amount Value Agency collateralized mortgage obligations (18.0%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.836s, 2032 $648,456 $1,010,836 IFB Ser. 3408, Class EK, 25.024s, 2037 226,405 324,991 IFB Ser. 2979, Class AS, 23.573s, 2034 92,196 121,351 IFB Ser. 3072, Class SM, 23.096s, 2035 411,672 588,967 IFB Ser. 3072, Class SB, 22.95s, 2035 368,741 525,296 IFB Ser. 3998, Class KS, IO, 6.509s, 2027 4,600,599 708,780 IFB Ser. 3895, Class SM, IO, 6.459s, 2040 7,796,922 1,251,533 IFB Ser. 4048, Class GS, IO, 6.459s, 2040 4,432,591 864,577 IFB Ser. 3940, Class PS, IO, 6.459s, 2040 10,890,813 1,721,838 IFB Ser. 3860, Class SP, IO, 6.409s, 2040 7,943,991 1,217,258 IFB Ser. 4032, Class SA, IO, 6.309s, 2042 8,498,714 1,484,575 IFB Ser. 4125, Class SH, IO, 5.959s, 2042 4,922,870 869,379 IFB Ser. 4112, Class SC, IO, 5.959s, 2042 18,950,446 3,268,843 IFB Ser. 4105, Class LS, IO, 5.959s, 2041 5,351,096 1,045,444 IFB Ser. 3922, Class CS, IO, 5.909s, 2041 3,470,497 512,164 IFB Ser. 308, Class S1, IO, 5.751s, 2043 5,804,000 1,315,186 Ser. 3632, Class CI, IO, 5s, 2038 1,208,552 94,352 Ser. 3626, Class DI, IO, 5s, 2037 510,019 15,255 Ser. 304, Class C27, IO, 4 1/2s, 2042 12,050,767 2,162,149 Ser. 4122, Class TI, IO, 4 1/2s, 2042 8,019,798 1,492,484 Ser. 4000, Class PI, IO, 4 1/2s, 2042 4,645,049 796,626 Ser. 4019, Class GI, IO, 4 1/2s, 2041 19,605,090 3,252,484 Ser. 4024, Class PI, IO, 4 1/2s, 2041 9,594,497 1,679,018 Ser. 3747, Class HI, IO, 4 1/2s, 2037 1,045,757 122,466 Ser. 3751, Class MI, IO, 4s, 2034 4,649,063 80,289 Ser. 3740, Class KI, IO, 4s, 2033 1,381,516 11,922 Ser. 304, Class C53, IO, 4s, 2032 4,941,701 734,436 Ser. 4105, Class HI, IO, 3 1/2s, 2041 4,930,541 779,568 Ser. 304, IO, 3 1/2s, 2027 10,413,429 1,207,125 Ser. 304, Class C37, IO, 3 1/2s, 2027 7,673,371 898,398 Ser. 4165, Class TI, IO, 3s, 2042 21,174,034 2,947,426 Ser. 4183, Class MI, IO, 3s, 2042 8,618,217 1,179,834 Ser. 4210, Class PI, IO, 3s, 2041 6,476,319 769,063 Ser. T-57, Class 1AX, IO, 0.402s, 2043 4,797,102 55,784 Ser. 4077, Class TO, PO, zero%, 2041 3,272,495 2,558,044 FRB Ser. 3326, Class WF, zero%, 2035 5,072 4,894 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.76s, 2036 443,199 856,620 IFB Ser. 07-53, Class SP, 23.503s, 2037 362,027 525,752 IFB Ser. 08-24, Class SP, 22.587s, 2038 355,892 532,059 IFB Ser. 05-75, Class GS, 19.68s, 2035 355,916 484,024 IFB Ser. 05-83, Class QP, 16.9s, 2034 442,528 578,806 IFB Ser. 10-99, Class NS, IO, 6.41s, 2039 5,887,253 750,036 IFB Ser. 404, Class S13, IO, 6.21s, 2040 7,659,775 1,335,906 IFB Ser. 10-35, Class SG, IO, 6.21s, 2040 6,146,850 1,026,708 Premier Income Trust 25 MORTGAGE-BACKED SECURITIES (46.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association IFB Ser. 12-132, Class SB, IO, 6.01s, 2042 $15,943,376 $2,196,678 IFB Ser. 13-19, Class DS, IO, 6.01s, 2041 F 10,277,394 2,031,364 IFB Ser. 13-41, Class SP, IO, 6.01s, 2040 3,572,360 623,198 IFB Ser. 09-100, Class SA, IO, 6.01s, 2039 3,192,593 319,259 IFB Ser. 13-18, Class SB, IO, 5.96s, 2041 4,573,949 820,109 IFB Ser. 12-105, Class S, IO, 5.86s, 2042 3,760,947 664,042 IFB Ser. 10-46, Class WS, IO, 5.56s, 2040 5,529,106 682,623 Ser. 374, Class 6, IO, 5 1/2s, 2036 1,027,567 152,316 Ser. 12-132, Class PI, IO, 5s, 2042 10,193,753 1,880,136 Ser. 398, Class C5, IO, 5s, 2039 637,493 86,189 Ser. 10-13, Class EI, IO, 5s, 2038 363,415 15,764 Ser. 378, Class 19, IO, 5s, 2035 2,644,015 409,817 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 21,751,610 3,523,108 Ser. 409, Class 81, IO, 4 1/2s, 2040 10,917,624 2,205,531 Ser. 409, Class 82, IO, 4 1/2s, 2040 11,395,206 2,000,257 Ser. 366, Class 22, IO, 4 1/2s, 2035 1,130,483 92,078 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 4,521,848 466,157 Ser. 13-44, Class PI, IO, 4s, 2043 6,819,097 1,149,657 Ser. 13-60, Class IP, IO, 4s, 2042 4,899,382 883,743 Ser. 12-96, Class PI, IO, 4s, 2041 4,781,259 774,421 Ser. 406, Class 2, IO, 4s, 2041 4,513,622 849,915 Ser. 406, Class 1, IO, 4s, 2041 3,084,116 595,234 Ser. 409, Class C16, IO, 4s, 2040 7,580,345 1,446,631 Ser. 12-145, Class TI, 3s, 2042 10,299,701 1,188,586 Ser. 12-148, Class CI, IO, 3s, 2042 5,732,361 680,775 Ser. 13-35, Class IP, IO, 3s, 2042 F 8,574,478 1,057,893 Ser. 13-53, Class JI, IO, 3s, 2041 6,905,388 1,018,545 Ser. 13-23, Class PI, IO, 3s, 2041 9,083,582 1,037,436 Ser. 03-W10, Class 1, IO, 1.252s, 2043 835,756 30,916 Ser. 00-T6, IO, 0.747s, 2030 3,777,311 80,268 Ser. 99-51, Class N, PO, zero%, 2029 44,862 42,840 Government National Mortgage Association IFB Ser. 11-56, Class MS, 6.884s, 2041 6,088,080 6,290,143 IFB Ser. 10-151, Class SL, IO, 6.508s, 2039 2,551,387 439,145 IFB Ser. 10-163, Class SI, IO, 6.437s, 2037 7,670,539 1,150,573 IFB Ser. 10-35, Class CS, IO, 6.278s, 2040 9,926,015 1,823,915 IFB Ser. 10-67, Class SE, IO, 6.258s, 2040 2,793,012 493,805 IFB Ser. 13-91, Class SP, IO, 6.108s, 2042 8,338,725 1,620,881 IFB Ser. 12-149, Class LS, IO, 6.058s, 2042 10,311,282 1,701,362 IFB Ser. 10-26, Class QS, IO, 6.058s, 2040 5,023,323 907,338 IFB Ser. 13-87, Class SA, IO, 6.008s, 2043 7,300,286 1,204,059 IFB Ser. 10-120, Class SB, IO, 6.008s, 2035 1,210,998 115,457 IFB Ser. 13-99, Class SL, IO, 5.958s, 2043 8,028,000 1,498,908 IFB Ser. 10-20, Class SC, IO, 5.958s, 2040 4,909,392 830,915 IFB Ser. 12-77, Class MS, IO, 5.908s, 2042 4,143,369 1,017,239 IFB Ser. 11-128, Class TS, IO, 5.858s, 2041 3,618,011 746,034 26Premier Income Trust MORTGAGE-BACKED SECURITIES (46.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association IFB Ser. 10-158, Class SA, IO, 5.858s, 2040 $2,684,601 $456,006 IFB Ser. 10-151, Class SA, 5.858s, 2040 2,666,559 453,102 IFB Ser. 10-61, Class SJ, IO, 5.858s, 2040 7,244,004 1,163,677 IFB Ser. 13-99, Class AS, IO, 5.851s, 2043 3,242,000 685,229 IFB Ser. 10-89, Class SD, IO, 5.738s, 2040 3,998,223 644,721 IFB Ser. 11-70, Class SM, IO, 5.698s, 2041 5,451,000 1,355,718 IFB Ser. 11-70, Class SH, IO, 5.698s, 2041 5,599,000 1,393,311 IFB Ser. 10-43, Class KS, IO, 5.558s, 2040 6,497,580 946,697 IFB Ser. 10-31, Class SA, IO, 5.558s, 2040 8,196,378 1,282,848 IFB Ser. 10-37, Class SG, IO, 5.508s, 2040 5,470,603 847,068 IFB Ser. 10-115, Class BS, IO, 5.208s, 2040 8,863,257 1,294,567 Ser. 13-22, Class IE, IO, 5s, 2043 7,978,609 1,582,007 Ser. 13-22, Class OI, IO, 5s, 2043 7,386,110 1,461,913 Ser. 13-3, Class IT, IO, 5s, 2043 6,588,476 1,319,942 Ser. 13-6, Class IC, IO, 5s, 2043 6,353,572 1,187,737 Ser. 12-146, Class IO, IO, 5s, 2042 6,134,684 1,052,221 Ser. 13-6, Class CI, IO, 5s, 2042 4,539,246 909,302 Ser. 10-35, Class UI, IO, 5s, 2040 3,551,049 731,210 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 11,696,698 2,259,556 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 2,341,729 467,690 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 3,187,133 397,467 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 843,705 143,008 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 27,582,117 5,666,713 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 2,984,585 421,931 Ser. 11-73, Class IP, IO, 4 1/2s, 2039 7,726,793 997,050 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 9,543,509 1,338,095 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 3,970,883 424,527 Ser. 13-38, Class LI, IO, 4s, 2043 8,520,837 1,796,363 Ser. 12-56, Class IB, IO, 4s, 2042 4,627,603 854,555 Ser. 12-47, Class CI, IO, 4s, 2042 11,500,802 2,076,926 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 20,443,956 3,459,731 Ser. 13-28, Class IO, IO, 3 1/2s, 2043 6,899,871 1,024,200 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 12,533,525 2,007,871 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 17,724,506 2,557,469 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 9,141,159 1,503,538 Ser. 11-70, PO, zero%, 2041 9,914,055 7,703,419 Ser. 06-36, Class OD, PO, zero%, 2036 14,592 13,474 Structured Agency Credit Risk Debt Notes FRB Ser. 13-DN1, Class M2, 7.34s, 2023 525,000 544,688 FRB Ser. 13-DN1, Class M1, 3.59s, 2023 580,000 585,438 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.985s, 2045 7,506,535 1,313,644 Commercial mortgage-backed securities (15.2%) Banc of America Commercial Mortgage Trust 144A Ser. 01-1, Class J, 6 1/8s, 2036 32,315 28,114 Ser. 01-1, Class K, 6 1/8s, 2036 670,325 293,863 Ser. 07-5, Class XW, IO, 0.367s, 2051 185,464,455 1,967,221 Premier Income Trust 27 MORTGAGE-BACKED SECURITIES (46.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Banc of America Commercial Mortgage Trust FRB Ser. 05-5, Class D, 5.229s, 2045 $1,456,000 $1,399,362 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW17, Class AJ, 5.888s, 2050 F 922,000 875,774 FRB Ser. 06-PW12, Class AJ, 5.754s, 2038 1,500,000 1,533,510 Ser. 05-PWR7, Class D, 5.304s, 2041 1,026,000 932,531 Ser. 05-PWR7, Class B, 5.214s, 2041 1,641,000 1,683,132 FRB Ser. 05-T20, Class C, 5.143s, 2042 1,518,000 1,462,138 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class C, 5.435s, 2039 936,000 893,880 Ser. 06-PW14, Class XW, IO, 0.659s, 2038 44,546,612 908,751 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class AJ, 5.748s, 2049 3,592,000 3,733,658 Ser. 06-C5, Class AJ, 5.482s, 2049 2,069,000 2,031,286 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 917,000 802,834 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.119s, 2044 2,160,000 2,065,500 Ser. 07-CD5, Class XS, IO, 0.039s, 2044 57,656,614 251,356 Commercial Mortgage Trust FRB Ser. 07-C9, Class F, 5.8s, 2049 1,138,000 1,075,410 Ser. 07-C9, Class AJ, 5.65s, 2049 670,000 698,743 Pass-Through Certificates, FRB Ser. 04-LB3A, Class E, 5.354s, 2037 1,522,000 1,537,068 Commercial Mortgage Trust 144A FRB Ser. 13-LC6, Class D, 4.291s, 2046 3,424,000 2,852,732 FRB Ser. 13-CR6, Class D, 4.177s, 2046 2,077,000 1,852,909 FRB Ser. 13-CR8, Class D, 3.971s, 2046 1,648,000 1,324,869 FRB Ser. 07-C9, Class AJFL, 0.883s, 2049 3,642,000 3,186,750 Cornerstone Titan PLC 144A FRB Ser. 05-CT2A, Class E, 1.55s, 2014 (Ireland) GBP 266,121 360,304 FRB Ser. 05-CT1A, Class D, 1.55s, 2014 (Ireland) GBP 868,987 1,110,435 Credit Suisse First Boston Commercial Mortgage Trust Ser. 05-C5, Class C, 5.1s, 2038 $950,000 973,467 Credit Suisse Mortgage Capital Certificates Ser. 06-C5, Class AX, IO, 0.244s, 2039 56,767,477 999,108 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 1,062,787 43,574 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 650,239 38,884 Deutsche Bank-UBS Commercial Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.444s, 2044 2,001,000 1,923,387 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 552,708 554,090 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.055s, 2020 F 4,569,952 91,213 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 891,000 545,354 28 Premier Income Trust MORTGAGE-BACKED SECURITIES (46.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GE Capital Commercial Mortgage Corp. FRB Ser. 05-C4, Class AJ, 5.294s, 2045 $709,000 $666,460 FRB Ser. 06-C1, Class AJ, 5.292s, 2044 597,000 586,272 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class B, 4.965s, 2041 1,054,000 905,123 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 1,127,000 1,038,981 FRB Ser. 05-GG3, Class D, 4.986s, 2042 1,937,000 1,913,157 GS Mortgage Securities Trust Ser. 05-GG4, Class AJ, 4.782s, 2039 2,015,000 2,000,506 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.638s, 2045 2,168,000 2,055,264 FRB Ser. 11-GC3, Class D, 5.543s, 2044 833,000 820,590 FRB Ser. GC10, Class D, 4.285s, 2046 923,000 770,890 Ser. 05-GG4, Class XC, IO, 0.744s, 2039 120,613,798 1,206,138 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.19s, 2030 (Cayman Islands) 779,289 498,745 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.071s, 2051 3,204,000 3,268,721 FRB Ser. 06-LDP7, Class AJ, 5.863s, 2045 825,000 830,796 FRB Ser. 06-LDP7, Class B, 5.863s, 2045 1,231,000 1,023,729 Ser. 06-LDP6, Class AJ, 5.565s, 2043 2,039,000 2,062,245 FRB Ser. 04-CBX, Class E, 5.126s, 2037 4,261,000 3,651,251 FRB Ser. 04-CBX, Class B, 5.021s, 2037 573,000 567,533 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 1,965,000 1,772,173 FRB Ser. 13-C10, Class D, 4.161s, 2047 1,358,000 1,100,946 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 07-CB20, Class B, 6.171s, 2051 1,675,000 1,632,140 FRB Ser. 07-CB20, Class C, 6.171s, 2051 1,904,000 1,760,534 FRB Ser. 12-LC9, Class E, 4.428s, 2047 4,672,000 3,902,012 Ser. 07-CB20, Class X1, IO, 0.137s, 2051 114,801,741 1,051,010 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 1,951,082 1,970,593 Ser. 98-C4, Class J, 5.6s, 2035 965,000 1,039,884 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 1,131,000 1,124,327 Ser. 06-C6, Class E, 5.541s, 2039 1,750,000 1,580,950 Ser. 06-C6, Class D, 5.502s, 2039 1,500,000 1,404,600 FRB Ser. 06-C6, Class C, 5.482s, 2039 1,028,000 958,404 Ser. 04-C8, Class E, 4.986s, 2039 1,467,000 1,468,834 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.385s, 2028 F 138,112 14 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.253s, 2051 917,000 935,523 FRB Ser. 05-CIP1, Class B, 5.18s, 2038 1,046,000 972,780 Ser. 04-KEY2, Class D, 5.046s, 2039 2,993,000 2,917,277 Ser. 05-MCP1, Class D, 5.023s, 2043 1,017,000 970,320 Premier Income Trust 29 MORTGAGE-BACKED SECURITIES (46.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 $1,228,000 $1,129,760 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.606s, 2037 352,113 16,303 Ser. 07-C5, Class X, IO, 5.508s, 2049 3,122,056 58,382 Morgan Stanley/Bank of America/Merrill Lynch Trust 144A Ser. 13-C10, Class D, 4.219s, 2046 F 1,299,000 1,052,182 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842s, 2044 2,480,000 2,518,723 FRB Ser. 07-T27, Class AJ, 5.647s, 2042 902,000 979,031 Ser. 07-HQ11, Class C, 5.558s, 2044 1,119,000 957,752 FRB Ser. 06-HQ8, Class D, 5.496s, 2044 1,340,000 1,232,666 FRB Ser. 06-HQ8, Class B, 5.496s, 2044 4,110,000 3,930,804 Ser. 04-IQ8, Class C, 5.3s, 2040 3,200,000 3,277,760 Morgan Stanley Capital I Trust 144A FRB Ser. 04-RR, Class F7, 6s, 2039 F 2,658,453 2,498,619 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 376,000 282,000 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,027,507 154,126 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.958s, 2049 1,619,000 1,494,966 Ser. 13-C6, Class D, 4.355s, 2046 2,512,000 2,070,139 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.997s, 2045 3,032,000 2,995,616 FRB Ser. 06-C25, Class AJ, 5.731s, 2043 1,273,000 1,305,207 Ser. 06-C24, Class AJ, 5.658s, 2045 1,315,000 1,279,890 Ser. 03-C9, Class E, 5.289s, 2035 2,500,000 2,478,125 Ser. 07-C34, IO, 0.341s, 2046 30,237,595 365,875 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class H, 5.445s, 2035 3,208,000 3,054,658 FRB Ser. 04-C15, Class G, 5.395s, 2041 F 1,500,000 1,432,098 Residential mortgage-backed securities (non-agency) (13.0%) Banc of America Funding Corp. Ser. 06-2, Class 2A2, 6 1/4s, 2036 1,010,000 993,133 Ser. 06-2, Class 2A13, 6s, 2036 2,368,423 2,368,423 FRB Ser. 07-C, Class 07-C, 2.761s, 2036 4,357,037 3,866,870 FRB Ser. 06-G, Class 2A5, 0.472s, 2036 1,102,625 956,527 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 409,476 241,591 Ser. 13-RR1, Class 3A3, 14.95s, 2037 942,119 781,959 Ser. 13-RR1, Class 2A4, 10.57s, 2036 2,160,000 2,122,200 Ser. 13-RR1, Class 9A4, 10.35s, 2036 650,000 643,500 Ser. 13-RR1, Class 3A2, 4s, 2037 927,915 923,275 Ser. 13-RR1, Class 4A2, 4s, 2037 870,218 859,340 Ser. 12-RR10, Class 8A2, 4s, 2036 845,126 832,449 Ser. 13-RR1, Class 1A2, 2.86s, 2035 1,510,000 1,087,200 FRB Ser. 12-RR10, Class 9A2, 2.673s, 2035 2,320,000 1,902,400 30 Premier Income Trust MORTGAGE-BACKED SECURITIES (46.2%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Barclays Capital, LLC Trust 144A Ser. 12-RR11, Class 3A3, 16.35s, 2036 $1,907,852 $1,246,304 FRB Ser. 12-RR12, Class 2A3, 12.825s, 2035 835,032 768,230 FRB Ser. 12-RR11, Class 5A3, 12.292s, 2037 452,003 262,162 FRB Ser. 13-RR2, Class 3A2, 8.735s, 2036 800,000 740,000 FRB Ser. 10-RR12, Class 6A1, 6s, 2037 2,316,155 2,420,382 Ser. 12-RR12, Class 3A2, 4s, 2037 1,814,836 1,787,614 Ser. 12-RR11, Class 4A2, 4s, 2037 1,252,470 1,236,814 Ser. 12-RR12, Class 1A2, 4s, 2037 505,359 499,042 Ser. 12-RR12, Class 2A2, 4s, 2035 715,088 706,150 FRB Ser. 09-RR11, Class 2A2, 2.47s, 2035 1,970,000 1,496,412 Ser. 09-RR7, Class 1A7, IO, 1.781s, 2046 74,577,049 2,493,670 Ser. 09-RR7, Class 2A7, IO, 1.591s, 2047 68,812,485 2,793,787 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.065s, 2034 79,080 5,651 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 11-2, Class 3A2, 9.491s, 2037 1,370,000 1,305,747 FRB Ser. 11-12, Class 2A2, 0.56s, 2035 2,080,000 1,550,846 Countrywide Alternative Loan Trust FRB Ser. 06-HY11, Class A1, 0.31s, 2036 1,211,033 838,640 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-4R, Class 3A4, 2.716s, 2038 1,500,000 1,230,000 FRB Ser. 09-13R, Class 5A2, 0.71s, 2035 1,350,000 1,215,000 FRB Ser. 08-4R, Class 1A4, 0.589s, 2037 1,200,000 798,000 DSLA Mortgage Loan Trust Ser. 04-AR2, Class X2, IO, PO, 2.484s, 2044 12,076,573 639,660 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.05s, 2043 (United Kingdom) GBP 746,898 1,118,607 FRB Ser. 03-2, Class 2C1, 2.76s, 2043 (United Kingdom) EUR 2,002,000 2,622,078 Green Tree Financial Corp. Ser. 95-F, Class B2, 7.1s, 2021 $7,976 7,952 GSR Mortgage Loan Trust FRB Ser. 05-AR4, Class 3A5, 2.645s, 2035 2,100,000 1,886,010 JPMorgan Mortgage Trust FRB Ser. 07-A1, Class 3A4, 2.815s, 2035 1,101,910 870,845 Lavender Trust 144A Ser. 10-RR2A, Class A3, 6 1/4s, 2036 800,000 836,000 MLCC Mortgage Investors, Inc. Ser. 04-A, Class XA2, IO, 1.22s, 2029 15,807,924 692,387 Mortgage IT Trust FRB Ser. 05-3, Class A2, 0.54s, 2035 1,169,197 952,896 Nomura Resecuritization Trust 144A FRB Ser. 11-2RA, Class 1A2, 5.141s, 2046 2,699,700 2,557,965 Residential Accredit Loans, Inc. Ser. 05-QR1, Class A, 6s, 2034 5,976,702 6,081,294 Structured Asset Mortgage Investments, Inc. FRB Ser. 04-AR7, Class B1, 1.092s, 2035 1,291,556 785,861 WAMU Mortgage Pass-Through Certificates FRB Ser. 04-AR14, Class B1, 2.432s, 2035 1,661,911 963,908 Ser. 05-AR17, Class X, IO, PO, 1.645s, 2045 16,575,678 929,760 Ser. 04-AR10, Class X, IO, PO, 1.626s, 2044 5,248,748 257,178 Ser. 05-AR11, Class X, IO, PO, 1.512s, 2045 29,557,099 1,294,601 Premier Income Trust 31 MORTGAGE-BACKED SECURITIES (46.2%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. WAMU Mortgage Pass-Through Certificates Ser. 05-AR19, Class X, IO, PO, 1 1/2s, 2045 $26,916,425 $1,361,971 FRB Ser. 06-AR1, Class 2A1B, 1.232s, 2046 5,320,431 4,365,946 FRB Ser. 06-AR1, Class 2A1C, 1.232s, 2046 4,075,872 2,282,488 FRB Ser. 06-AR3, Class A1B, 1.162s, 2046 2,526,968 1,920,496 FRB Ser. 06-AR17, Class 1A1, 0.973s, 2046 4,438,243 2,174,739 Ser. 06-AR11, Class 2XPP, IO, PO, 0.902s, 2046 11,205,554 291,813 FRB Ser. 05-AR19, Class A1C3, 0.69s, 2045 4,757,256 3,758,233 FRB Ser. 05-AR13, Class A1C3, 0.68s, 2045 9,507,015 7,415,472 FRB Ser. 05-AR17, Class A1C3, 0.67s, 2045 3,534,257 1,908,499 FRB Ser. 05-AR8, Class 2AC2, 0.65s, 2045 2,835,226 2,353,238 FRB Ser. 05-AR11, Class A1B2, 0.64s, 2045 1,708,468 1,426,570 FRB Ser. 05-AR13, Class A1B2, 0.62s, 2045 2,021,944 1,748,981 FRB Ser. 05-AR17, Class A1B2, 0.6s, 2045 1,809,217 1,501,650 FRB Ser. 05-AR15, Class A1B2, 0.6s, 2045 3,122,751 2,513,815 FRB Ser. 05-AR19, Class A1C4, 0.59s, 2045 1,772,187 1,330,381 FRB Ser. 05-AR11, Class A1B3, 0.59s, 2045 4,032,832 3,407,743 FRB Ser. 05-AR8, Class 2AC3, 0.58s, 2045 986,187 818,535 FRB Ser. 05-AR19, Class A1B3, 0.54s, 2045 1,145,741 985,338 FRB Ser. 05-AR6, Class 2AB3, 0.46s, 2045 945,201 812,873 Wells Fargo Mortgage Backed Securities Trust Ser. 07-12, Class A7, 5 1/2s, 2037 706,001 720,121 FRB Ser. 05-AR6, Class B1, 4.993s, 2035 1,101,983 1,003,135 Total mortgage-backed securities (cost $367,644,778) CORPORATE BONDS AND NOTES (32.8%)* Principal amount Value Basic materials (2.7%) ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) $150,000 $181,849 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 165,000 155,513 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 260,000 256,750 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 472,000 466,100 Ashland, Inc. 144A sr. unsec. unsub. notes 3s, 2016 955,000 966,938 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 765,000 830,025 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 40,000 38,000 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 200,000 207,000 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 250,000 240,625 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 430,000 451,500 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 (Mexico) 880,000 937,200 Cemex SAB de CV 144A company guaranty sr. notes 9 1/2s, 2018 (Mexico) 210,000 234,675 32 Premier Income Trust CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Basic materials cont. Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 $460,000 $441,600 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 152,000 152,000 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 650,000 677,625 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 290,000 305,950 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 478,000 487,560 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 420,000 427,350 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 209,000 206,126 Graphic Packaging International, Inc. company guaranty sr.unsec. notes 4 3/4s, 2021 400,000 387,000 Grohe Holding GmbH 144A company company guaranty sr.FRNnotes 4.209s, 2017 (Germany) EUR 421,000 559,758 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 $754,000 894,433 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 355,000 376,300 Hexion U.S. Finance Corp. 144A sr. notes 6 5/8s, 2020 500,000 511,250 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 310,000 322,400 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A company guaranty sr. notes 8 7/8s, 2018 190,000 198,075 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 661,000 745,278 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 415,000 410,850 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 145,000 123,250 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 100,000 109,000 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 600,000 591,000 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 278,220 373,428 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 $615,000 693,413 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 401,000 441,100 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 500,000 572,373 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 305,000 341,926 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 750,000 830,384 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 81,000 86,670 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 185,000 197,488 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 200,000 192,560 NOVA Chemicals Corp. 144A sr. notes 5 1/4s, 2023 (Canada) 140,000 139,520 Premier Income Trust 33 CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Basic materials cont. Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 $360,000 $396,900 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 136,000 137,360 Orion Engineered Carbons Bondco GmbH 144A company guaranty sr. notes 9 5/8s, 2018 (Germany) 130,000 144,300 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 390,000 401,700 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 330,000 323,400 PQ Corp. 144A sr. notes 8 3/4s, 2018 315,000 333,113 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 298,000 327,800 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 320,000 332,800 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 303,000 327,240 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 265,000 259,700 SGL Carbon SE company guaranty sr. sub. FRN notes Ser. EMTN, 1.453s, 2015 (Germany) EUR 339,000 438,943 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) $200,000 197,767 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 75,000 78,750 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 95,000 100,225 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 45,000 44,325 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 335,000 351,750 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 528,000 505,560 US Coatings Acquisition, Inc./Flash Dutch 2 BV 144A company guaranty sr. notes 5 3/4s, 2021 (Netherlands) EUR 100,000 133,668 USG Corp. sr. unsec. notes 9 3/4s, 2018 $418,000 483,313 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 125,000 125,000 Capital goods (2.2%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 683,000 718,858 American Axle & Manufacturing, Inc. company guaranty sr.unsec. notes 7 3/4s, 2019 974,000 1,103,055 ARD Finance SA sr. notes Ser. REGS, 11 1/8s, 2018 (Luxembourg) ‡‡ EUR 176,447 251,907 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) ‡‡ EUR 124,648 177,956 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 190,000 268,620 Ardagh Packaging Finance PLC 144A company guaranty sr.notes 7 3/8s, 2017 (Ireland) EUR 130,000 183,793 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. notes 4 7/8s, 2022 (Ireland) $200,000 193,500 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) 365,000 357,700 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 689,000 747,565 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 325,000 334,750 34Premier Income Trust CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Capital goods cont. Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 $199,000 $215,915 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 56,000 65,520 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 245,000 258,475 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 244,000 249,490 Bombardier, Inc. 144A sr. notes 4 1/4s, 2016 (Canada) 275,000 285,313 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 713,000 786,974 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 61,000 64,050 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 386,000 362,840 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 100,000 142,908 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 $345,000 361,388 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 138,000 81,248 Gestamp Funding Luxemburg SA 144A sr. notes 5 5/8s, 2020 (Luxembourg) 260,000 251,630 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 443,000 444,108 KION Finance SA 144A sr. notes 6 3/4s, 2020 (Luxembourg) EUR 145,000 209,455 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $709,000 765,720 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 860,000 1,080,348 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 457,000 463,855 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 165,000 155,513 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 45,000 49,331 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 735,000 762,563 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 265,000 279,575 Renaissance Acquisition Corp. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2021 75,000 74,625 Rexam PLC unsec. sub. FRB bonds 6 3/4s, 2067 (United Kingdom) EUR 135,000 186,688 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) $565,000 586,188 Reynolds Group Issuer, Inc. Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 330,000 363,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 235,000 239,113 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 350,000 377,125 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 185,000 192,400 Premier Income Trust 35 CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Capital goods cont. Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) $745,000 $758,038 Schaeffler Holding Finance BV 144A sr. unsec. notes 6 7/8s, 2018 (Netherlands) ‡‡ EUR 220,000 297,799 Silver II Borrower/Silver II US Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 (Luxembourg) $300,000 314,250 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 345,000 370,875 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 330,000 356,400 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 100,000 105,000 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 495,000 509,231 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 544,000 587,520 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 519,000 553,384 TransDigm, Inc. 144A sr. unsec. sub. notes 7 1/2s, 2021 105,000 111,300 Triumph Group, Inc. unsec. sub. FRN notes 4 7/8s, 2021 345,000 342,844 Communication services (4.3%) Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 472,000 543,980 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 400,000 452,000 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 45,000 50,063 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 296,000 304,510 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 425,000 397,906 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 160,000 146,800 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 317,000 336,020 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 95,000 97,138 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 131,000 138,205 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 174,000 182,265 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 811,000 859,660 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 237,000 269,588 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 160,000 172,400 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 310,000 298,375 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 170,000 186,575 CyrusOne LP/CyrusOne Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 100,000 105,000 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 717,000 747,473 DISH DBS Corp. company guaranty notes 7 1/8s, 2016 234,000 256,230 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 251,000 266,060 DISH DBS Corp. 144A sr. unsec. notes 4 1/4s, 2018 635,000 623,888 36Premier Income Trust CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Communication services cont. Equinix, Inc. sr. unsec. notes 7s, 2021 $305,000 $333,975 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 145,000 168,200 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 1,656,000 1,838,160 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 115,000 115,575 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 488,000 518,500 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 594,000 643,005 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 979,000 1,030,398 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 323,000 351,666 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 190,000 194,275 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 431,000 463,325 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 957,000 1,007,243 Intelsat Luxembourg SA 144A sr. unsec. notes 6 3/4s, 2018 (Luxembourg) 605,000 632,225 Kabel Deutschland GmbH 144A sr. bonds 6 1/2s, 2018 (Germany) EUR 245,000 347,304 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 $285,000 316,350 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 332,000 365,200 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 85,000 92,225 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 44,000 45,650 Lynx I Corp. 144A sr. notes 6s, 2021 GBP 535,000 834,216 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 $131,000 143,445 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 709,000 769,265 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 555,000 566,100 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 480,000 489,600 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 (Mexico) 297,000 297,743 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 (Mexico) 36,000 31,500 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 (Mexico) 144,000 115,920 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 130,000 142,675 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 245,000 235,200 Premier Income Trust 37 CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Communication services cont. PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 $371,000 $416,448 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 410,000 650,719 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $413,000 403,708 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 145,000 155,189 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 382,000 428,149 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 153,000 165,623 SBA Telecommunications, Inc. notes 5 3/4s, 2020 125,000 127,813 Sprint Capital Corp. company guaranty 6 7/8s, 2028 350,000 322,000 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 1,764,000 1,993,320 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 330,000 350,625 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 370,000 426,425 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 238,000 251,685 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 959,000 1,141,210 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) CHF 160,000 183,464 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 100,000 142,077 Telenet Finance V Luxembourg SCA 144A bonds 6 3/4s, 2024 (Luxembourg) EUR 680,000 940,959 Telenet Finance V Luxembourg SCA 144A bonds 6 1/4s, 2022 (Luxembourg) EUR 200,000 273,826 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 678,000 1,005,371 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH sr. notes 7 1/2s, 2019 (Germany) EUR 305,000 438,505 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 188,811 265,206 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 5 1/8s, 2023 (Germany) EUR 825,000 1,057,852 UPC Holdings BV bonds 8 3/8s, 2020 (Netherlands) EUR 677,000 988,766 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $375,000 371,250 Virgin Media Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 79,000 131,114 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 $37,000 40,238 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 447,000 479,408 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 759,000 834,900 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Luxembourg) EUR 760,000 1,052,267 Wind Acquisition Holdings Finance SA company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) ‡‡ EUR 281,593 386,418 Windstream Corp. company guaranty sr. unsec. notes 6 3/8s, 2023 $205,000 194,750 38 Premier Income Trust CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Communication services cont. Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $140,000 $149,100 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 584,000 652,620 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 254,000 270,510 Consumer cyclicals (5.1%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 60,000 67,125 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 6,000 2,955 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 955,000 766,388 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 211,000 169,328 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 361,000 411,540 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 600,000 681,750 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 130,000 138,450 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 135,000 148,500 Beazer Homes USA, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2023 526,000 541,780 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 244,000 243,695 Bon-Ton Department Stores, Inc. (The) 144A notes 8s, 2021 115,000 118,163 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 505,000 528,988 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 235,000 239,236 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 235,000 251,450 Building Materials Corp. 144A sr. notes 7s, 2020 140,000 149,800 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 360,000 385,200 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 320,000 357,600 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 ‡‡ 145,000 149,713 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 128,000 133,040 Caesars Operating Escrow LLC/Caesars Escrow Corp. sr. unsec. unsub. FRN notes 9s, 2020 1,251,000 1,179,068 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 170,000 187,425 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 235,000 229,713 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 135,000 131,963 Premier Income Trust 39 CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Consumer cyclicals cont. Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 $83,000 $87,150 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 505,000 561,813 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 100,000 109,000 Cinemark USA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 60,000 56,700 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 ‡‡ 740,150 799,362 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 313,000 308,305 Clear Channel Communications, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 603,000 601,493 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 461,000 488,660 Clear Channel Worldwide Holdings, Inc. sr. unsec. notes 6 1/2s, 2022 315,000 329,175 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 307,000 303,163 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 407,000 414,123 D.R. Horton, Inc. company guaranty sr. unsec. FRN notes 5 3/4s, 2023 90,000 95,850 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 465,000 489,413 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 695,000 733,225 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 115,000 112,125 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 890,000 964,877 Gannett Co., Inc. 144A sr. unsec. FRN notes 5 1/8s, 2020 240,000 239,100 General Motors Financial Co., Inc. 144A sr. unsec. notes 4 1/4s, 2023 160,000 153,600 Gibson Brands, Inc. 144A sr. unsec. notes 8 7/8s, 2018 340,000 350,200 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 290,000 305,225 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 600,000 601,922 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) $195,000 211,737 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 69,000 77,970 Grupo Televisa, S.A.B sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 6,600,000 445,609 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 $407,000 446,174 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 225,000 231,188 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 481,000 538,720 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 245,000 237,650 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 295,000 309,750 40Premier Income Trust CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Consumer cyclicals cont. Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 $821,000 $858,971 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 404,965 552,214 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 $718,000 818,520 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 175,000 182,000 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 120,000 131,400 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 260,000 279,500 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 695,000 759,288 L Brands, Inc. sr. notes 5 5/8s, 2022 190,000 196,175 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 130,000 133,900 Lear Corp. 144A company guaranty sr. unsec. notes 4 3/4s, 2023 460,000 450,800 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 460,000 492,200 Lennar Corp. 144A company guaranty sr. unsec. notes 5s, 2022 160,000 153,600 Lottomatica Group SpA sub. FRN notes Ser. REGS, 8 1/4s, 2066 (Italy) EUR 515,000 721,113 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 $196,000 223,854 Mashantucket Western Pequot Tribe company guaranty sr. unsec. notes 6 1/2s, 2036 F 330,885 46,324 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 274,000 298,660 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 335,000 331,650 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 770,000 866,250 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 145,000 157,325 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 285,000 303,169 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 255,000 283,050 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 90,000 94,725 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 ‡‡ 360,000 361,800 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 1,206,979 1,270,345 Navistar International Corp. sr. notes 8 1/4s, 2021 651,000 662,393 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 665,000 683,288 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 ‡‡ 90,000 92,475 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 200,000 207,000 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 65,000 70,688 Premier Income Trust 41 CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Consumer cyclicals cont. Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 $219,000 $215,715 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 666,000 727,605 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 258,000 279,285 Owens Corning company guaranty sr. unsec. notes 9s, 2019 211,000 259,003 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 115,000 126,213 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 365,000 375,950 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 235,000 253,800 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 165,000 168,300 Quiksilver, Inc./QS Wholesale, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 50,000 52,125 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. unsec. notes 10s, 2020 50,000 51,625 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 120,000 130,200 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 175,000 171,063 Rent-A-Center, Inc. 144A sr. unsec. notes 4 3/4s, 2021 175,000 166,688 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 115,000 125,350 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 315,000 324,450 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 354,000 387,630 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 741,000 802,133 Schaeffler Finance BV 144A company guaranty sr. notes 8 3/4s, 2019 (Netherlands) EUR 595,000 894,461 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) $200,000 224,500 Schaeffler Finance BV 144A sr. notes 4 3/4s, 2021 (Netherlands) 255,000 247,350 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 165,000 161,288 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 165,000 166,650 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 50,000 48,500 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 465,000 454,538 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 25,000 26,750 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 30,000 31,800 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 255,000 274,763 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 85,000 81,069 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 165,000 159,225 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 569,000 559,043 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 354,700 368,888 42 Premier Income Trust CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Consumer cyclicals cont. TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $800,000 $916,000 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 115,000 114,713 TVN Finance Corp. III AB 144A company guaranty sr. unsec. notes 7 7/8s, 2018 (Sweden) EUR 50,000 68,150 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 $229,000 251,900 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 455,000 485,713 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 7 5/8s, 2018 821,000 905,153 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 305,000 313,391 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 801,000 849,060 Consumer staples (1.9%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 1,500,000 660,379 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 $185,000 197,025 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 115,000 125,638 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A sr. unsec. notes 5 1/2s, 2023 175,000 172,375 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 235,000 225,894 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 432,000 487,620 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 464,000 498,800 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 115,000 117,156 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 530,000 596,913 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 115,000 108,675 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 585,000 546,975 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 142,000 161,525 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 200,000 216,000 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 285,000 276,450 Corrections Corp. of America sr. unsec. FRN notes 4 5/8s, 2023 R 115,000 112,125 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 279,000 308,295 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 265,000 298,790 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 380,000 410,400 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 454,000 688,852 Premier Income Trust 43 CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Consumer staples cont. ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) $310,000 $284,501 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 935,000 897,600 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 155,000 168,563 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 70,000 74,200 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 170,000 179,350 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 360,000 499,280 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) $150,000 159,000 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 810,000 832,275 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 245,000 259,088 Landry’s Inc. 144A sr. unsec. notes 9 3/8s, 2020 115,000 124,200 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 415,000 444,050 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 210,000 225,225 Post Holdings, Inc. 144A sr. unsec. unsub. notes 7 3/8s, 2022 50,000 53,625 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 500,000 536,250 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 540,000 544,725 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 535,000 595,856 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 125,000 140,156 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 340,000 359,550 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 879,000 969,098 Sun Merger Sub, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2021 100,000 101,750 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 305,000 305,000 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 356,000 396,940 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 1,044,000 1,174,500 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 164,000 170,970 Energy (6.7%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 309,000 318,270 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 638,000 609,290 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 340,000 356,150 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 300,000 252,750 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 316,000 270,970 44Premier Income Trust CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Energy cont. Anadarko Petroleum Corp. sr. notes 5.95s, 2016 $666,000 $752,958 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 484,000 491,260 Atlas Pipeline Partners LP /Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 140,000 142,800 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 115,000 122,475 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 360,000 381,600 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 694,000 758,195 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 325,000 362,375 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 5,000 5,288 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 145,000 204,427 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $1,022,000 1,131,865 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 115,000 115,863 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 515,000 554,269 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 250,000 250,938 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 204,000 205,275 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 515,000 335,946 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) $197,000 133,468 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 293,000 315,708 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 1,667,000 1,777,439 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 795,000 798,975 Continental Resources, Inc./OK company guaranty sr. unsec. notes 4 1/2s, 2023 175,000 171,063 Continental Resources, Inc./OK company guaranty sr. unsec. unsub. notes 7 1/8s, 2021 187,000 208,505 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 850,000 905,250 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 7 1/8s, 2022 150,000 155,250 CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 1/8s, 2021 235,000 233,825 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 302,000 332,578 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 74,000 78,070 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 882,000 864,360 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 234,000 236,340 Premier Income Trust45 CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Energy cont. Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 $340,000 $341,700 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 269,000 293,210 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 780,000 851,690 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 575,000 622,438 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 1,855,000 2,280,964 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 316,000 368,706 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 485,000 512,019 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 451,000 462,275 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 719,000 751,355 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 1,002,000 1,012,020 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 40,000 42,000 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 175,000 182,875 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 235,000 246,750 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 275,000 269,500 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 125,000 137,188 Kodiak Oil & Gas Corp. 144A sr. unsec. unsub. notes 5 1/2s, 2022 493,000 491,768 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 150,000 158,250 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 433,000 480,630 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2019 605,000 568,700 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) 184,000 126,960 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 1,080,000 1,188,216 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 528,000 538,560 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 242,000 243,210 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 520,000 405,600 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 620,000 620,763 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 180,000 184,500 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 560,000 575,400 46Premier Income Trust CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Energy cont. Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 $250,000 $266,250 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 460,000 485,716 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 345,000 345,863 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 543,000 605,445 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 44,000 44,550 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 340,000 363,800 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 270,000 256,500 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 728,000 709,800 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 960,000 1,094,736 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 140,000 136,794 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 960,000 956,002 Petroleos de Venezuela SA company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 1,650,000 1,650,000 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 3,705,000 3,050,067 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 650,000 382,005 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 910,000 859,440 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 2,205,000 1,943,553 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 6,535,000 6,012,200 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 12 3/4s, 2022 (Venezuela) 760,000 756,200 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 315,000 315,000 Petroleos Mexicanos company guaranty unsec. unsub. notes 8s, 2019 (Mexico) 1,440,000 1,756,800 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 5/8s, 2021 325,000 346,172 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 350,000 378,000 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 175,000 176,750 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 290,000 314,650 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 140,000 140,000 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 175,000 182,000 Premier Income Trust 47 CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Energy cont. Samson Investment Co. 144A sr. unsec. notes 10s, 2020 $950,000 $1,007,000 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 284,000 281,160 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 150,000 157,500 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 385,000 410,025 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 190,000 201,400 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 245,000 259,700 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 223,000 239,725 Tervita Corp. 144A company guaranty sr. notes 8s, 2018 (Canada) 125,000 129,531 Tervita Corp. 144A company guaranty sr. unsec. unsub. notes 9s, 2018 (Canada) CAD 125,000 126,011 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 $385,000 400,400 Williams Cos., Inc. (The) notes 7 3/4s, 2031 158,000 186,015 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 750,000 793,125 Financials (4.2%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 219,000 213,525 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 210,000 208,425 Air Lease Corp. sr. unsec. notes 6 1/8s, 2017 380,000 399,000 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 335,000 362,944 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 240,000 258,900 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,320,000 1,532,850 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 315,000 385,088 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2023 (Brazil) 375,000 361,688 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 1,080,000 1,049,138 Boparan Finance PLC 144A company guaranty sr. unsec. unsub. bonds 9 3/4s, 2018 (United Kingdom) EUR 135,000 197,658 Boparan Holdings, Ltd. 144A company guaranty sr. unsec. unsub. notes 9 7/8s, 2018 (United Kingdom) GBP 345,000 578,102 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 $135,000 143,944 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 191,000 183,360 CIT Group, Inc. company guaranty sr. notes 5s, 2023 255,000 249,900 CIT Group, Inc. sr. unsec. notes 5s, 2022 920,000 911,950 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 310,000 323,950 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 470,000 519,350 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 380,000 398,525 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 395,000 377,225 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 500,000 498,750 Dresdner Funding Trust I 144A bonds 8.151s, 2031 579,000 577,553 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 791,000 840,438 48 Premier Income Trust CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Financials cont. HSBC Capital Funding LP/Jersey bank guaranty jr. unsec. sub. FRB bonds 5.13s, perpetual maturity (Jersey) EUR 486,000 $668,112 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 $895,000 945,344 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A unsec. sub. notes 6s, 2020 388,000 388,000 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 126,000 134,190 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 455,000 464,100 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 175,000 180,250 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 165,000 158,813 International Lease Finance Corp. sr. unsec. unsub. notes 3 7/8s, 2018 415,000 404,625 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 265,000 281,563 LBG Capital No. 1 PLC 144A jr. unsec. sub. FRN notes 8s, perpetual maturity (United Kingdom) 299,000 310,960 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 670,000 688,840 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 177,000 188,948 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 255,000 268,388 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 469,000 498,313 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 205,000 230,625 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 185,000 198,413 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 499,000 497,753 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 488,000 494,100 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 438,000 443,475 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 607,000 611,553 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 230,000 259,900 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 535,000 585,825 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 466,000 472,990 RBS Capital Trust III bank guaranty jr. unsec. sub. notes 5.512s, perpetual maturity (United Kingdom) 525,000 431,813 Royal Bank of Scotland Group PLC jr. sub. FRN notes Ser. MTN, 7.64s, perpetual maturity (United Kingdom) 600,000 546,000 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.092s, perpetual maturity (United Kingdom) EUR 700,000 810,183 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) $775,000 794,375 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. notes 5.298s, 2017 (Russia) 550,000 563,995 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 500,000 534,544 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 200,000 184,500 Premier Income Trust 49 CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Financials cont. State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) $360,000 $374,890 UBS AG/Jersey Branch jr. unsec. sub. FRB bonds 4.28s, perpetual maturity (Jersey) EUR 182,000 241,896 UBS AG/Jersey Branch jr. unsec. sub. FRN notes Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 400,000 585,354 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $425,000 413,619 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 468,000 505,440 VTB Bank OJSC 144A jr. unsec. sub. FRN notes 9 1/2s, perpetual maturity (Russia) 1,650,000 1,765,245 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. REGS 6 1/4s, 2035 (Russia) 1,065,000 1,126,238 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 3,196,000 3,427,710 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 2,406,000 2,544,345 Health care (2.3%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 455,000 464,100 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 308,000 314,160 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 325,000 349,375 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 364,000 506,368 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 $510,000 535,500 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 380,000 405,650 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 455,000 677,395 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 $360,000 367,200 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 182,000 192,238 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 160,000 226,996 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $1,070,000 1,201,075 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 504,000 546,840 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 290,000 303,050 Envision Healthcare Holdings, Inc. 144A sr. unsec. notes 9 1/4s, 2017 ‡‡ 470,000 480,575 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 370,000 391,738 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 125,000 138,750 HCA, Inc. sr. notes 6 1/2s, 2020 1,898,000 2,087,800 50Premier Income Trust CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Health care cont. HCA, Inc. sr. unsec. notes 7 1/2s, 2022 $128,000 $143,680 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 740,000 773,300 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 386,000 405,300 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 202,000 208,565 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 190,000 203,775 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 335,000 380,225 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 911,000 999,823 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 291,000 304,095 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 475,000 526,063 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 277,000 300,545 Priory Group No. 3 PLC 144A company guaranty sr. notes 7s, 2018 (United Kingdom) GBP 754,000 1,173,301 Rottapharm Ltd. 144A sr. unsec. notes 6 1/8s, 2019 (Ireland) EUR 275,000 374,809 Service Corp. International/US sr. notes 7s, 2019 $180,000 193,725 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 175,000 176,094 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 601,000 625,040 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 430,000 458,488 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 640,000 660,800 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 370,000 392,200 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 455,000 487,988 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 1/2s, 2021 115,000 107,238 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 360,000 331,200 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 70,000 74,200 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 170,000 178,925 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 70,000 72,450 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 70,000 73,850 VPII Escrow Corp. 144A sr. unsec. notes 6 3/4s, 2018 (Canada) 505,000 532,775 Miscellaneous (—%) MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 ‡‡ $245,000 250,819 Technology (1.2%) Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 252,000 193,410 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 825,000 761,063 Premier Income Trust 51 CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Technology cont. Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ $52,000 $53,040 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 643,000 654,253 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 92,000 104,190 Ceridian Corp. 144A sr. unsec. notes 11s, 2021 38,000 43,415 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 183,000 193,980 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 956,000 1,048,015 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 1,219,000 1,273,855 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 175,000 191,625 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 235,000 246,750 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 315,000 326,025 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 325,000 310,375 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 85,000 95,200 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 285,000 310,650 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 125,000 139,688 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 1,035,000 1,076,400 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 290,000 314,288 NXP BV/NXP Funding, LLC 144A sr. unsec. notes 5 3/4s, 2023 (Netherlands) 255,000 258,825 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 670,000 649,900 SunGard Data Systems, Inc. unsec. sub. notes 6 5/8s, 2019 265,000 274,938 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 344,000 373,240 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 431,000 465,480 Techem Energy Metering Service GmbH 144A sr. sub. bonds 7 7/8s, 2020 (Germany) EUR 380,000 551,466 Transportation (0.4%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 1,111,000 1,242,514 Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) $170,000 175,950 Aguila 3 SA 144A company guaranty sr. unsec. notes 7 7/8s, 2018 (Luxembourg) 190,000 196,650 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 419,000 456,710 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 895,000 1,000,163 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 345,000 344,138 52 Premier Income Trust CORPORATE BONDS AND NOTES (32.8%)* cont. Principal amount Value Utilities and power (1.8%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 $1,140,000 $1,322,400 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 310,000 350,300 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 160,000 152,000 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 342,000 371,925 Calpine Corp. 144A sr. notes 7 1/4s, 2017 896,000 936,320 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 615,000 669,674 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 940,000 1,175 El Paso Corp. sr. unsec. notes 7s, 2017 160,000 178,270 El Paso Natural Gas Co. debs. 8 5/8s, 2022 577,000 735,961 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 784,000 848,680 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 220,000 244,750 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 1,390,000 1,501,200 Energy Transfer Equity L.P. company guaranty sr. unsec. notes 7 1/2s, 2020 692,000 779,365 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 170,000 181,688 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 120,000 132,000 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 680,000 775,200 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 ‡‡ 250,295 256,552 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 150,000 136,944 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 644,000 724,500 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 105,000 120,225 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 1,525,000 1,706,170 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 1,375,000 1,512,500 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 280,000 282,800 Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 230,000 216,200 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 145,000 177,465 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 205,000 153,750 Vattenfall AB jr. unsec. sub. FRB bonds 5 1/4s, perpetual maturity (Sweden) EUR 364,000 509,002 Total corporate bonds and notes (cost $262,495,678) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (28.3%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.9%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $1,055,062 $1,189,336 4s, TBA, September 1, 2043 6,000,000 6,247,265 Premier Income Trust 53 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (28.3%)* cont. Principal amount Value U.S. Government Agency Mortgage Obligations (27.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, with due dates from August 1, 2042 to June 1, 2043 $4,377,915 $4,507,372 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, April 1, 2016 3,399 3,767 5 1/2s, TBA, August 1, 2043 5,000,000 5,445,703 4s, TBA, September 1, 2043 24,000,000 24,850,313 4s, TBA, August 1, 2043 24,000,000 24,924,374 3 1/2s, February 1, 2043 988,595 981,219 3 1/2s, TBA, August 1, 2043 152,000,000 153,199,371 3s, TBA, August 1, 2043 13,000,000 12,602,890 Total U.S. government and agency mortgage obligations (cost $232,042,263) U.S. TREASURY OBLIGATIONS (0.4%)* Principal amount Value U.S. Treasury Inflation Protected Securities 2 1/2s, January 15, 2029 i $228,905 $282,830 U.S. Treasury Notes 1/4s, December 15, 2015 i 1,337,000 1,332,133 3/4s, February 28, 2018 i 705,000 691,415 1/4s, July 15, 2015 i 580,000 579,345 1/4s, May 15, 2015 i 222,000 221,998 Total U.S. treasury obligations (cost $3,107,721) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (10.6%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $650,790 $384,617 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 1,665,000 1,402,763 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 (Argentina) 1,136,000 1,167,240 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 8,973,000 8,412,188 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 8,017,185 4,850,397 Brazil (Federal Republic of) unsec. notes 10s, 2017 (Brazil) BRL 3,500 1,513,948 Brazil (Federal Republic of) unsub. notes 10s, 2014 (Brazil) BRL 2,365 1,048,016 Chile (Republic of) notes 5 1/2s, 2020 (Chile) CLP 347,500,000 695,108 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) $565,000 603,138 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 620,000 655,774 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (India) INR 53,200,000 864,228 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) $1,590,000 1,741,209 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 400,000 394,240 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2042 (Greece) †† EUR 414,000 234,235 54Premier Income Trust FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (10.6%)* cont. Principal amount/units Value Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2041 (Greece) †† EUR 294,000 $165,253 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2040 (Greece) †† EUR 414,000 232,357 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2039 (Greece) †† EUR 644,000 362,360 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 (Greece) †† EUR 2,254,000 1,266,012 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 (Greece) †† EUR 524,000 294,115 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 (Greece) †† EUR 1,044,000 590,429 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 (Greece) †† EUR 1,444,000 819,894 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 (Greece) †† EUR 874,000 498,937 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 (Greece) †† EUR 414,000 236,812 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 (Greece) †† EUR 934,000 538,967 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 (Greece) †† EUR 174,000 100,521 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 (Greece) †† EUR 2,574,000 1,510,947 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 (Greece) †† EUR 294,000 176,299 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 (Greece) †† EUR 1,444,000 893,526 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 (Greece) †† EUR 294,000 186,491 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 (Greece) †† EUR 1,214,000 786,785 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 (Greece) †† EUR 4,054,000 2,725,365 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) †† EUR 374,000 263,364 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) †† EUR 1,724,000 1,272,355 Hungary (Government of) sr. unsec. unsub. notes 4 1/8s, 2018 (Hungary) $900,000 880,006 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 1,755,000 1,551,262 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 (Indonesia) 1,555,000 1,669,308 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 (Supra-Nation) RUB 22,650,000 679,710 Iraq (Republic of) 144A bonds 5.8s, 2028 (Iraq) $1,275,000 1,071,000 Ireland (Republic of) unsec. bonds 5 1/2s, 2017 (Ireland) EUR 3,519,000 5,213,788 Portugal (Republic of) sr. unsec. unsub. bonds 4.35s, 2017 (Portugal) EUR 1,019,000 1,288,496 Premier Income Trust 55 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (10.6%)* cont. Principal amount/units Value Russia (Federation of) sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) $49,915 $58,757 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 (Russia) 200,000 210,464 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 465,000 478,950 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 4,520,437 5,302,924 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 (Russia) 400,000 414,328 Serbia (Republic of) 144A sr. unsec. bonds 4 7/8s, 2020 (Serbia) 300,000 275,601 Serbia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2024 (Serbia) 187,524 185,051 Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 (Spain) EUR 1,019,000 1,474,298 Sri Lanka (Republic of) 144A notes 7.4s, 2015 (Sri Lanka) $440,000 462,092 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 (Turkey) 3,785,000 4,433,181 Ukraine (Government of) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 (Ukraine) 425,000 385,688 Ukraine (Government of) 144A bonds 7 3/4s, 2020 (Ukraine) 230,000 210,450 Ukraine (Government of) 144A sr. unsec. bonds 7.95s, 2014 (Ukraine) 700,000 698,263 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) 3,240,000 3,238,926 Ukraine (Government of) 144A sr. unsec. notes 7.8s, 2022 (Ukraine) 725,000 650,688 United Mexican States sr. unsec. notes 5 3/4s, 2110 (Mexico) 1,120,000 1,047,200 United Mexican States unsec. bonds Ser. M20, 10s, 2024 (Mexico) MXN 62,070,000 6,520,612 United Mexican States unsec. bonds Ser. M 6 1/2s, 2022 (Mexico) MXN 87,932,000 7,098,309 Venezuela (Republic of) sr. unsec. bonds 7s, 2038 (Venezuela) $650,000 436,716 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 (Venezuela) 2,510,000 2,519,011 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 (Venezuela) 2,215,000 2,378,799 Total foreign government and agency bonds and notes (cost $91,469,046) SENIOR LOANS (1.3%)* c Principal amount Value Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 $480,000 $474,000 Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 318,400 319,196 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 55,683 55,933 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.443s, 2018 2,069,191 1,831,604 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 511,954 516,434 Chesapeake Energy Corp. bank term loan FRN Ser. B, 5 3/4s, 2017 529,000 541,696 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.945s, 2019 973,000 895,647 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 338,448 339,717 56 Premier Income Trust SENIOR LOANS (1.3%)* c cont. Principal amount Value Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 $444,077 $442,173 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.2s, 2014 ‡‡ 199,113 194,301 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.2s, 2014 ‡‡ 113,336 110,597 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 345,000 348,019 iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 R 261,126 261,942 J.C. Penney Corp., Inc. bank term loan FRN 6s, 2018 485,000 488,031 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 116,972 118,825 Neiman Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 370,000 370,694 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 200,387 198,384 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 245,000 245,613 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 139,200 139,200 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.721s, 2017 1,360,286 952,626 Travelport, LLC bank term loan FRN 9 1/2s, 2016 599,922 617,170 Travelport, LLC bank term loan FRN 8 3/8s, 2016 ‡‡ 119,956 119,807 Tronox, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2020 310,000 313,342 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 1/2s, 2020 197,498 198,393 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 4 1/2s, 2020 310,000 313,875 West Corp. bank term loan FRN Ser. B8, 3 3/4s, 2018 106,625 106,958 Total senior loans (cost $10,840,437) PURCHASED SWAP OPTIONS OUTSTANDING (0.2%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.90)/3 month USD-LIBOR-BBA/Aug-23 Aug-13/2.90 $114,840,483 $513,337 2.70/3 month USD-LIBOR-BBA/Aug-23 Aug-13/2.70 114,840,483 430,652 Credit Suisse International (2.885)/3 month USD-LIBOR-BBA/Aug-23 Aug-13/2.885 114,840,483 594,874 2.685/3 month USD-LIBOR-BBA/Aug-23 Aug-13/2.685 114,840,483 403,090 Total purchased swap options outstanding (cost $3,365,054) PREFERRED STOCKS (0.2%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 815 $807,308 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 16,450 436,748 M/I Homes, Inc. $2.438 pfd. 8,790 224,145 Total preferred stocks (cost $1,108,497) CONVERTIBLE PREFERRED STOCKS (0.2%)* Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 18,917 $945,850 United Technologies Corp. $3.75 cv. pfd. 4,800 307,824 Total convertible preferred stocks (cost $1,127,836) Premier Income Trust 57 COMMON STOCKS (0.1%)* Shares Value Tribune Co. † 7,741 $489,231 Tribune Co. Class 1C F 675,896 168,974 Trump Entertainment Resorts, Inc. † 224 448 Total common stocks (cost $378,207) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $230,000 $278,588 Total convertible bonds and notes (cost $251,632) WARRANTS (—%)*† Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 117 $9,302 Total warrants (cost $351) SHORT-TERM INVESTMENTS (9.3%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.02% L 19,883,474 $19,883,474 SSgA Prime Money Market Fund 0.02% P 14,620,000 14,620,000 U.S. Treasury Bills with an effective yield of 0.13%, March 6, 2014 # Δ § $699,000 698,705 U.S. Treasury Bills with an effective yield of 0.09%, April 3, 2014 # Δ § 6,428,000 6,424,940 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.13%, May 29, 2014 # Δ § 35,440,000 35,417,779 Total short-term investments (cost $77,037,206) TOTAL INVESTMENTS Total investments (cost $1,050,868,706) Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso CZK Czech Koruna EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen KRW South Korean Won MXN Mexican Peso RUB Russian Ruble SEK Swedish Krona ZAR South African Rand 58 Premier Income Trust Key to holding’s abbreviations ADS American Depository Shares: represents ownership of foreign securities on deposit with a custodian bank EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2012 through July 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $825,433,303. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $362,604,659 to cover certain derivatives contracts. Premier Income Trust 59 Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 82.3% Ireland 0.8% Russia 2.2 Brazil 0.7 Venezuela 1.9 Canada 0.7 Mexico 1.8 Germany 0.6 Argentina 1.5 Ukraine 0.6 Greece 1.2 Indonesia 0.5 Luxembourg 1.1 Other 3.1 United Kingdom 1.0 Total 100.0% FORWARD CURRENCY CONTRACTS at 7/31/13 (aggregate face value $418,346,318) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/18/13 $4,061,360 $4,142,883 $(81,523) Australian Dollar Sell 10/18/13 4,061,360 4,094,388 33,028 British Pound Buy 9/18/13 6,843 6,839 4 British Pound Sell 9/18/13 6,843 6,897 54 Canadian Dollar Sell 10/18/13 1,337,262 1,306,998 (30,264) Euro Buy 9/18/13 301,505 296,716 4,789 Euro Sell 9/18/13 301,505 294,748 (6,757) Japanese Yen Buy 8/22/13 5,088,596 5,038,060 50,536 Japanese Yen Sell 8/22/13 5,088,596 5,108,820 20,224 Singapore Dollar Sell 8/22/13 2,825,237 2,847,168 21,931 South Korean Won Buy 8/22/13 1,905,388 1,895,755 9,633 South Korean Won Sell 8/22/13 1,905,388 1,875,883 (29,505) Swiss Franc Buy 9/18/13 2,069,041 2,081,415 (12,374) Swiss Franc Sell 9/18/13 2,069,041 2,024,006 (45,035) Barclays Bank PLC Australian Dollar Buy 10/18/13 7,457,228 7,534,123 (76,895) Australian Dollar Sell 10/18/13 7,457,228 7,612,298 155,070 Brazilian Real Sell 10/18/13 918,622 938,828 20,206 British Pound Sell 9/18/13 7,760,772 7,839,337 78,565 Canadian Dollar Sell 10/18/13 1,100,245 1,092,580 (7,665) Euro Sell 9/18/13 8,732,347 8,593,828 (138,519) Indonesian Rupiah Sell 8/22/13 603,043 552,745 (50,298) Japanese Yen Sell 8/22/13 3,388,429 3,303,001 (85,428) 60Premier Income Trust FORWARD CURRENCY CONTRACTS at 7/31/13 (aggregate face value $418,346,318) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Malaysian Ringgit Buy 8/22/13 $2,748,840 $2,980,694 $(231,854) Malaysian Ringgit Sell 8/22/13 2,748,840 2,887,368 138,528 Mexican Peso Sell 10/18/13 2,470,249 2,445,511 (24,738) New Taiwan Dollar Buy 8/22/13 640,812 649,090 (8,278) New Taiwan Dollar Sell 8/22/13 640,812 645,439 4,627 Norwegian Krone Buy 9/18/13 2,163,394 2,036,686 126,708 Polish Zloty Sell 9/18/13 181,943 172,343 (9,600) Russian Ruble Buy 9/18/13 329,827 337,220 (7,393) Russian Ruble Sell 9/18/13 329,827 334,640 4,813 Singapore Dollar Sell 8/22/13 4,703,378 4,725,471 22,093 Swedish Krona Buy 9/18/13 2,858,441 2,874,542 (16,101) Swedish Krona Sell 9/18/13 2,858,441 2,811,959 (46,482) Swiss Franc Sell 9/18/13 2,183,946 2,122,600 (61,346) Citibank, N.A. Australian Dollar Buy 10/18/13 3,006,875 3,085,329 (78,454) Australian Dollar Sell 10/18/13 3,006,875 3,031,126 24,251 Brazilian Real Sell 10/18/13 1,240,239 1,268,189 27,950 British Pound Sell 9/18/13 2,368,441 2,381,945 13,504 Canadian Dollar Sell 10/18/13 1,976,010 1,950,418 (25,592) Euro Sell 9/18/13 1,353,448 1,294,297 (59,151) Japanese Yen Sell 8/22/13 2,621,889 2,869,293 247,404 Swedish Krona Buy 9/18/13 61,058 60,627 431 Swedish Krona Sell 9/18/13 61,058 58,768 (2,290) Swiss Franc Sell 9/18/13 4,218,722 4,136,231 (82,491) Thai Baht Buy 8/22/13 1,861,601 1,981,392 (119,791) Thai Baht Sell 8/22/13 1,861,601 1,925,022 63,421 Turkish Lira Sell 9/18/13 5,785 6,343 558 Credit Suisse International Australian Dollar Buy 10/18/13 462,142 514,859 (52,717) British Pound Sell 9/18/13 2,128,160 2,091,250 (36,910) Canadian Dollar Sell 10/18/13 2,072,605 2,062,131 (10,474) Chinese Yuan Buy 8/22/13 2,566,930 2,538,671 28,259 (onshore) Chinese Yuan Sell 8/22/13 2,566,930 2,544,260 (22,670) (onshore) Czech Koruna Sell 9/18/13 1,244,271 1,237,574 (6,697) Euro Sell 9/18/13 1,397,622 1,316,508 (81,114) Indonesian Rupiah Buy 8/22/13 608,473 638,997 (30,524) Indonesian Rupiah Sell 8/22/13 608,473 629,135 20,662 Japanese Yen Sell 8/22/13 2,599,296 2,702,321 103,025 Mexican Peso Sell 10/18/13 2,266,646 2,243,884 (22,762) New Taiwan Dollar Buy 8/22/13 640,812 651,524 (10,712) New Taiwan Dollar Sell 8/22/13 640,812 645,439 4,627 Premier Income Trust 61 FORWARD CURRENCY CONTRACTS at 7/31/13 (aggregate face value $418,346,318) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International cont. Norwegian Krone Buy 9/18/13 $1,068,916 $1,181,107 $(112,191) Philippine Peso Buy 8/22/13 1,268,368 1,339,732 (71,364) Philippine Peso Sell 8/22/13 1,268,368 1,301,554 33,186 Polish Zloty Buy 9/18/13 2,184,029 2,168,568 15,461 Polish Zloty Sell 9/18/13 2,184,029 2,155,263 (28,766) Russian Ruble Buy 9/18/13 138,621 141,713 (3,092) Russian Ruble Sell 9/18/13 138,621 140,623 2,002 Swedish Krona Sell 9/18/13 2,550,161 2,595,545 45,384 Swiss Franc Sell 9/18/13 6,414,126 6,334,616 (79,510) Turkish Lira Sell 9/18/13 5,734 6,615 881 Deutsche Bank AG Australian Dollar Buy 10/18/13 2,544,196 2,564,886 (20,690) Australian Dollar Sell 10/18/13 2,544,196 2,610,607 66,411 British Pound Sell 9/18/13 2,142,151 2,218,399 76,248 Canadian Dollar Sell 10/18/13 536,907 524,991 (11,916) Euro Sell 9/18/13 3,028,226 3,062,150 33,924 Japanese Yen Buy 8/22/13 5,646,826 5,516,668 130,158 Japanese Yen Sell 8/22/13 5,646,826 5,653,711 6,885 Norwegian Krone Buy 9/18/13 334,605 324,555 10,050 Norwegian Krone Sell 9/18/13 334,605 338,333 3,728 Polish Zloty Buy 9/18/13 655,486 646,602 8,884 Polish Zloty Sell 9/18/13 655,486 642,303 (13,183) Swedish Krona Buy 9/18/13 161,565 160,405 1,160 Swedish Krona Sell 9/18/13 161,565 155,519 (6,046) Swiss Franc Sell 9/18/13 4,248,232 4,076,614 (171,618) Goldman Sachs International British Pound Sell 9/18/13 714,455 722,956 8,501 Canadian Dollar Sell 10/18/13 2,075,812 2,070,434 (5,378) Euro Sell 9/18/13 6,210,798 6,124,218 (86,580) Japanese Yen Buy 8/22/13 8,678,917 8,466,501 212,416 Japanese Yen Sell 8/22/13 8,678,917 8,605,358 (73,559) Norwegian Krone Buy 9/18/13 462,809 448,951 13,858 Norwegian Krone Sell 9/18/13 462,809 467,880 5,071 HSBC Bank USA, National Association Australian Dollar Buy 10/18/13 937,608 979,322 (41,714) British Pound Sell 9/18/13 430,528 442,225 11,697 Canadian Dollar Sell 10/18/13 1,467,771 1,435,305 (32,466) Chinese Yuan Sell 8/22/13 2,489,890 2,484,817 (5,073) (offshore) Euro Buy 9/18/13 4,151,620 4,146,478 5,142 Euro Sell 9/18/13 4,151,620 4,078,294 (73,326) Indian Rupee Sell 8/22/13 810,347 846,191 35,844 Indonesian Rupiah Sell 8/22/13 603,043 594,602 (8,441) 62 Premier Income Trust FORWARD CURRENCY CONTRACTS at 7/31/13 (aggregate face value $418,346,318) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association cont. Japanese Yen Buy 8/22/13 $5,011,054 $4,898,845 $112,209 Japanese Yen Sell 8/22/13 5,011,054 5,003,589 (7,465) Norwegian Krone Buy 9/18/13 2,171,999 2,083,446 88,553 Philippine Peso Buy 8/22/13 622,526 657,357 (34,831) Philippine Peso Sell 8/22/13 622,526 631,957 9,431 Polish Zloty Buy 9/18/13 642,508 640,790 1,718 Polish Zloty Sell 9/18/13 642,508 634,473 (8,035) Russian Ruble Buy 9/18/13 11,923 12,187 (264) Russian Ruble Sell 9/18/13 11,923 12,104 181 Swedish Krona Buy 9/18/13 2,073,236 2,095,051 (21,815) Swedish Krona Sell 9/18/13 2,073,236 2,076,157 2,921 Swiss Franc Buy 9/18/13 320,717 322,630 (1,913) Swiss Franc Sell 9/18/13 320,717 313,786 (6,931) Thai Baht Buy 8/22/13 617,132 656,037 (38,905) Thai Baht Sell 8/22/13 617,132 631,788 14,656 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/18/13 6,176,143 6,263,160 (87,017) Australian Dollar Sell 10/18/13 6,176,143 6,315,655 139,512 British Pound Buy 9/18/13 4,104,091 4,126,991 (22,900) British Pound Sell 9/18/13 4,104,091 4,078,253 (25,838) Canadian Dollar Sell 10/18/13 2,323,226 2,325,953 2,727 Chinese Yuan Buy 8/22/13 1,594,577 1,576,142 18,435 (onshore) Chinese Yuan Sell 8/22/13 1,594,577 1,580,305 (14,272) (onshore) Czech Koruna Sell 9/18/13 1,244,276 1,235,531 (8,745) Euro Sell 9/18/13 1,973,756 1,871,055 (102,701) Japanese Yen Buy 8/22/13 6,350,374 6,254,493 95,881 Japanese Yen Sell 8/22/13 6,350,374 6,442,628 92,254 Malaysian Ringgit Buy 8/22/13 2,110,866 2,237,883 (127,017) Malaysian Ringgit Sell 8/22/13 2,110,866 2,218,462 107,596 Mexican Peso Sell 10/18/13 1,817,400 1,792,951 (24,449) New Taiwan Dollar Buy 8/22/13 640,812 648,202 (7,390) New Taiwan Dollar Sell 8/22/13 640,812 645,873 5,061 Norwegian Krone Buy 9/18/13 1,355,529 1,432,187 (76,658) Polish Zloty Buy 9/18/13 1,427,775 1,419,184 8,591 Polish Zloty Sell 9/18/13 1,427,775 1,393,833 (33,942) Russian Ruble Sell 9/18/13 140,815 139,632 (1,183) Singapore Dollar Sell 8/22/13 4,703,221 4,709,345 6,124 South Korean Won Buy 8/22/13 1,913,575 1,903,289 10,286 South Korean Won Sell 8/22/13 1,913,575 1,885,063 (28,512) Swedish Krona Sell 9/18/13 2,651 22,884 20,233 Swiss Franc Sell 9/18/13 2,107,847 2,093,380 (14,467) Premier Income Trust 63 FORWARD CURRENCY CONTRACTS at 7/31/13 (aggregate face value $418,346,318) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/18/13 $2,006,223 $2,054,754 $(48,531) Australian Dollar Sell 10/18/13 2,006,223 2,022,369 16,146 British Pound Sell 9/18/13 4,104,243 4,138,824 34,581 Euro Sell 9/18/13 1,659,743 1,635,190 (24,553) State Street Bank and Trust Co. Australian Dollar Sell 10/18/13 2,036,180 2,016,825 (19,355) Brazilian Real Sell 10/18/13 1,390,051 1,422,946 32,895 British Pound Sell 9/18/13 2,746,656 2,778,792 32,136 Canadian Dollar Sell 10/18/13 2,658,003 2,633,960 (24,043) Chilean Peso Sell 10/18/13 1,027,562 1,059,831 32,269 Czech Koruna Sell 9/18/13 1,244,276 1,235,783 (8,493) Euro Sell 9/18/13 149,555 104,528 (45,027) Israeli Shekel Sell 10/18/13 265,695 259,562 (6,133) Japanese Yen Sell 8/22/13 1,310,475 1,418,369 107,894 Mexican Peso Sell 10/18/13 1,726,558 1,709,351 (17,207) Norwegian Krone Buy 9/18/13 246,278 281,663 (35,385) Polish Zloty Buy 9/18/13 895,269 876,040 19,229 Polish Zloty Sell 9/18/13 895,269 900,394 5,125 Singapore Dollar Sell 8/22/13 5,018,684 5,029,007 10,323 South Korean Won Buy 8/22/13 1,268,019 1,244,093 23,926 South Korean Won Sell 8/22/13 1,268,019 1,227,496 (40,523) Swedish Krona Buy 9/18/13 2,126,509 2,110,777 15,732 Swedish Krona Sell 9/18/13 2,126,509 2,115,411 (11,098) Swiss Franc Sell 9/18/13 1,297,786 1,230,228 (67,558) UBS AG Australian Dollar Buy 10/18/13 2,018,831 2,055,172 (36,341) Australian Dollar Sell 10/18/13 2,018,831 2,050,247 31,416 British Pound Sell 9/18/13 4,225,144 4,264,076 38,932 Canadian Dollar Sell 10/18/13 685,588 641,943 (43,645) Euro Buy 9/18/13 12,652,183 12,497,225 154,958 Euro Sell 9/18/13 12,652,183 12,435,609 (216,574) Japanese Yen Buy 8/22/13 3,465,418 3,406,216 59,202 Japanese Yen Sell 8/22/13 3,465,418 3,490,660 25,242 Mexican Peso Sell 10/18/13 1,857,247 1,843,444 (13,803) New Taiwan Dollar Buy 8/22/13 1,207,171 1,230,983 (23,812) New Taiwan Dollar Sell 8/22/13 1,207,171 1,217,319 10,148 Norwegian Krone Buy 9/18/13 1,435,283 1,501,096 (65,813) Philippine Peso Buy 8/22/13 1,233,858 1,304,172 (70,314) Philippine Peso Sell 8/22/13 1,233,858 1,267,995 34,137 Polish Zloty Buy 9/18/13 1,285,017 1,281,581 3,436 Polish Zloty Sell 9/18/13 1,285,017 1,270,281 (14,736) Russian Ruble Sell 9/18/13 522,131 525,582 3,451 64 Premier Income Trust FORWARD CURRENCY CONTRACTS at 7/31/13 (aggregate face value $418,346,318) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Singapore Dollar Sell 8/22/13 $4,703,221 $4,700,410 $(2,811) Swedish Krona Sell 9/18/13 118,576 124,261 5,685 Swiss Franc Sell 9/18/13 4,218,721 4,131,333 (87,388) WestPac Banking Corp. Australian Dollar Buy 10/18/13 1,114,578 1,181,625 (67,047) British Pound Sell 9/18/13 156,335 161,431 5,096 Canadian Dollar Sell 10/18/13 1,493,523 1,459,932 (33,591) Euro Sell 9/18/13 3,645,475 3,588,314 (57,161) Japanese Yen Sell 8/22/13 544,448 775,664 231,216 Total FUTURES CONTRACTS OUTSTANDING at 7/31/13 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 5 $533,930 Sep-13 $(15,154) Euro-Bobl 5 yr (Long) 17 2,845,538 Sep-13 (2,087) Euro-Bund 10 yr (Short) 292 55,305,355 Sep-13 507,599 Euro-Buxl 30 yr Bond (Short) 21 3,603,359 Sep-13 31,359 Japanese Government Bond 10 yr (Short) 2 2,933,715 Sep-13 (8,997) Japanese Government Bond 10 yr Mini (Long) 15 2,199,980 Sep-13 6,373 U.K. Gilt 10 yr (Long) 218 37,368,359 Sep-13 (261,734) U.S. Treasury Bond 30 yr (Long) 83 11,127,188 Sep-13 (164,626) U.S. Treasury Note 10 yr (Short) 299 37,804,813 Sep-13 (144,115) Total WRITTEN SWAP OPTIONS OUTSTANDING at 7/31/13 (premiums $3,353,951) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.80)/3 month USD-LIBOR-BBA/Aug-23 Aug-13/2.80 $76,053,300 $579,526 2.80/3 month USD-LIBOR-BBA/Aug-23 Aug-13/2.80 76,053,300 611,469 Credit Suisse International (2.785)/3 month USD-LIBOR-BBA/Aug-23 Aug-13/2.785 76,053,300 543,781 2.785/3 month USD-LIBOR-BBA/Aug-23 Aug-13/2.785 76,053,300 685,240 Total Premier Income Trust 65 TBA SALE COMMITMENTS OUTSTANDING at 7/31/13 (proceeds receivable $56,268,438) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, September 1, 2043 $6,000,000 9/12/13 $6,212,579 Federal National Mortgage Association, 4s, August 1, 2043 24,000,000 8/12/13 24,924,374 Federal National Mortgage Association, 3 1/2s, August 1, 2043 25,000,000 8/12/13 25,197,265 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/13 Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $71,948,700 E $(644,773) 9/18/23 2.20% 3 month USD- $3,539,763 LIBOR-BBA 69,127,400 E 998,575 9/18/23 3 month USD- 2.20% (3,021,875) LIBOR-BBA CAD 10,630,000 — 5/1/23 3 month CAD-BA- 2.135% (679,882) CDOR CAD 25,409,000 — 4/26/23 2.17% 3 month CAD- 1,537,521 BA-CDOR CAD 4,087,000 — 6/3/23 2.515% 3 month CAD- 134,776 BA-CDOR CAD 3,459,000 — 7/22/23 3 month CAD-BA- 2.82% (33,602) CDOR CAD 8,089,000 — 7/25/23 2.9725% 3 month CAD- (27,529) BA-CDOR Barclays Bank PLC $3,430,000 (39,445) 6/19/23 3 month USD- 2.00% (269,814) LIBOR-BBA 4,288,000 (4,592) 6/19/15 0.40% 3 month USD- (862) LIBOR-BBA 80,221,000 E 162,046 9/18/15 3 month USD- 0.45% 50,539 LIBOR-BBA 397,445,000 E 61,177 9/18/15 0.45% 3 month USD- 613,627 LIBOR-BBA 10,988,000 E 131,289 9/18/23 3 month USD- 2.20% (507,773) LIBOR-BBA 4,298,000 E 13,084 9/18/43 3.15% 3 month USD- 428,529 LIBOR-BBA 6,590,000 E 2,525 9/18/18 1.15% 3 month USD- 162,530 LIBOR-BBA 55,540,000 E (529,518) 9/18/23 2.20% 3 month USD- 2,700,689 LIBOR-BBA AUD 9,721,000 — 5/3/23 3.7425% 6 month AUD- 266,731 BBR-BBSW AUD 8,216,000 — 5/22/23 3.86% 6 month AUD- 160,431 BBR-BBSW 66 Premier Income Trust OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/13 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. AUD 3,416,000 $— 7/12/23 6 month AUD-BBR- 4.341% $49,057 BBSW AUD 1,555,000 — 7/23/23 6 month AUD-BBR- 4.201% 5,022 BBSW EUR 95,799,000 E — 8/3/17 1 month EUR- 1.41727% 178,425 EONIA-OIS- COMPOUND EUR 9,341,000 — 5/21/23 1.567% 6 month EUR- 400,080 EURIBOR- Telerate EUR 17,561,000 — 5/22/23 6 month EUR- 1.595% (691,066) EURIBOR-Telerate EUR 3,184,000 — 5/31/23 1.751% 6 month EUR- 65,513 EURIBOR- Telerate EUR 3,308,000 — 6/6/23 1.779% 6 month EUR- 59,000 EURIBOR- Telerate GBP 6,323,000 — 8/15/31 3.6% 6 month GBP- (831,313) LIBOR-BBA JPY 845,497,000 — 5/13/23 6 month JPY- 0.7375% (187,208) LIBOR-BBA JPY 631,161,000 — 5/24/43 6 month JPY- 1.95% 7,989 LIBOR-BBA JPY 2,201,513,000 — 5/29/43 1.965% 6 month JPY- (106,572) LIBOR-BBA SEK 22,106,000 — 5/2/23 2.065% 3 month SEK- 165,183 STIBOR-SIDE SEK 50,839,000 — 5/10/23 2.195% 3 month SEK- 291,493 STIBOR-SIDE SEK 67,007,000 — 5/16/23 2.1835% 3 month SEK- 397,793 STIBOR-SIDE Citibank, N.A. $14,717,000 E (157,278) 9/18/43 3 month USD- 3.15% (1,579,823) LIBOR-BBA 101,235,000 E 16,246 9/18/15 0.45% 3 month USD- 156,962 LIBOR-BBA 15,816,000 E 23,049 9/18/18 1.15% 3 month USD- 407,061 LIBOR-BBA 24,963,000 E 63,722 9/18/23 2.20% 3 month USD- 1,515,570 LIBOR-BBA CZK 447,195,000 — 8/1/15 6 month CZK- 0.795% (16,554) PRIBOR-PRBO Premier Income Trust 67 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/13 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International $114,614,000 E $54,321 9/18/18 1.15% 3 month USD- $2,837,149 LIBOR-BBA 19,230,000 E 32,383 9/18/15 3 month USD- 0.45% 5,654 LIBOR-BBA 134,047,600 E 950,386 9/18/23 3 month USD- 2.20% (6,845,822) LIBOR-BBA 18,416,700 E (384,555) 9/18/23 2.20% 3 month USD- 686,560 LIBOR-BBA 120,976,000 E (53,211) 9/18/15 0.45% 3 month USD- 114,947 LIBOR-BBA 8,060,000 E 59,381 9/18/43 3.15% 3 month USD- 838,460 LIBOR-BBA AUD 14,134,000 — 4/26/23 6 month AUD-BBR- 3.8725% (249,009) BBSW AUD 9,268,000 — 5/10/23 6 month AUD-BBR- 3.73% (264,757) BBSW AUD 8,147,000 — 5/23/23 3.88% 6 month AUD- 147,088 BBR-BBSW CAD 6,292,000 — 5/6/23 3 month CAD-BA- 2.2625% (334,705) CDOR CAD 6,840,000 — 4/25/23 3 month CAD-BA- 2.208% (390,744) CDOR CAD 15,718,000 — 4/29/23 3 month CAD-BA- 2.15% (981,030) CDOR CAD 5,264,000 — 6/20/23 3 month CAD-BA- 2.825% (37,005) CDOR CHF 10,035,000 — 5/3/23 1.0075% 6 month CHF- 424,721 LIBOR-BBA CHF 10,035,000 — 5/3/23 1.01875% 6 month CHF- 413,153 LIBOR-BBA EUR 32,040,000 — 6/28/14 0.85% 6 month EUR- (189,293) EURIBOR- REUTERS EUR 28,481,000 — 5/22/23 6 month EUR- 1.601% (1,099,145) EURIBOR-Telerate EUR 6,316,000 — 5/27/23 1.643% 6 month EUR- 214,262 EURIBOR- Telerate SEK 50,651,000 — 5/2/23 2.07% 3 month SEK- 374,967 STIBOR-SIDE SEK 60,942,000 — 5/27/23 3 month SEK- 2.2275% (330,664) STIBOR-SIDE SEK 44,982,000 — 6/3/23 3 month SEK- 2.3475% (172,050) STIBOR-SIDE 68Premier Income Trust OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/13 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG $69,419,000 E $6,815 9/18/15 0.45% 3 month USD- $103,308 LIBOR-BBA 72,493,000 E (52,305) 9/18/18 3 month USD- 1.15% (1,812,435) LIBOR-BBA 34,456,000 E 16,098 9/18/23 3 month USD- 2.20% (1,987,863) LIBOR-BBA 1,187,000 E 4,138 9/18/43 3.15% 3 month USD- 118,874 LIBOR-BBA Goldman Sachs International 46,597,000 E (541,923) 9/18/18 1.15% 3 month USD- 589,452 LIBOR-BBA 47,844,000 — 5/21/23 3 month USD- 2.077% (2,737,088) LIBOR-BBA 23,826,000 — 5/22/23 2.06875% 3 month USD- 1,382,468 LIBOR-BBA 42,904,000 E 294,040 9/18/43 3 month USD- 3.15% (3,853,061) LIBOR-BBA 31,344,700 E (142,149) 9/18/23 2.20% 3 month USD- 1,680,860 LIBOR-BBA 57,211,000 E 5,221 9/18/15 3 month USD- 0.45% (74,302) LIBOR-BBA 1,175,000 E 2,265 9/18/18 3 month USD- 1.15% (26,264) LIBOR-BBA 76,293,300 E 1,079,483 9/18/23 3 month USD- 2.20% (3,357,735) LIBOR-BBA AUD 7,759,000 — 5/1/23 3.775% 6 month AUD- 194,092 BBR-BBSW AUD 29,873,000 — 4/26/23 6 month AUD-BBR- 3.8825% (503,249) BBSW AUD 4,933,000 — 5/27/23 3.955% 6 month AUD- 61,737 BBR-BBSW CAD 8,374,000 — 4/25/23 3 month CAD-BA- 2.2069% (479,133) CDOR CAD 12,187,000 — 5/23/23 2.41% 3 month CAD- 503,943 BA-CDOR CAD 6,316,000 — 5/30/23 2.534% 3 month CAD- 195,444 BA-CDOR CHF 27,397,000 — 5/2/23 6 month CHF- 1.008% (1,156,091) LIBOR-BBA CHF 8,122,000 — 5/13/23 1.0325% 6 month CHF- 329,070 LIBOR-BBA CHF 6,596,000 — 5/16/23 1.065% 6 month CHF- 246,148 LIBOR-BBA CHF 4,095,000 — 7/1/23 6 month CHF- 1.5175% 23,587 LIBOR-BBA Premier Income Trust 69 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/13 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. CHF 14,900,000 $— 7/2/23 6 month CHF- 1.515% $81,619 LIBOR-BBA CHF 14,900,000 — 7/3/23 6 month CHF- 1.5275% 100,143 LIBOR-BBA EUR 414,324,000 E — 8/6/17 1 month EUR- 1.102% (981,129) EONIA-OIS- COMPOUND EUR 100,389,000 — 8/30/14 1 year EUR-EONIA- 0.11% (23,979) OIS-COMPOUND EUR 100,389,000 — 8/30/14 0.309% 3 month EUR- (337,432) EURIBOR- REUTERS EUR 100,389,000 — 8/31/14 1 year EUR-EONIA- 0.11% (23,993) OIS-COMPOUND EUR 100,389,000 — 8/31/14 0.314% 3 month EUR- (349,620) EURIBOR- REUTERS EUR 100,389,000 — 9/3/14 1 year EUR-EONIA- 0.086% (90,748) OIS-COMPOUND EUR 100,389,000 — 9/3/14 0.283% 3 month EUR- (264,269) EURIBOR- REUTERS EUR 16,665,000 — 5/22/23 1.595% 6 month EUR- 655,806 EURIBOR- Telerate GBP 6,323,000 — 9/23/31 6 month GBP- 3.1175% 98,058 LIBOR-BBA JPY 952,289,000 — 5/28/23 1.015% 6 month JPY- (46,857) LIBOR-BBA KRW 11,900,000,000 — 7/12/18 3.07% 3 month KRW- 19,500 CD-KSDA- BLOOMBERG KRW 28,260,000,000 — 7/12/15 3 month KRW-CD- 2.771% (37,115) KSDA-BLOOMBERG SEK 55,232,000 — 5/27/23 3 month SEK- 2.2375% (291,992) STIBOR-SIDE SEK 28,837,000 — 8/2/23 3 month SEK- 2.6225% (14,844) STIBOR-SIDE JPMorgan Chase Bank N.A. $22,584,000 — 2/28/18 0.92% 3 month USD- 411,084 LIBOR-BBA 70,854,000 E (170,639) 9/18/18 1.15% 3 month USD- 1,549,696 LIBOR-BBA 127,002,500 E (1,357,183) 9/18/23 2.20% 3 month USD- 6,029,282 LIBOR-BBA 40,216,500 E 884,134 9/18/23 3 month USD- 2.20% (1,454,858) LIBOR-BBA 70 Premier Income Trust OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/13 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank N.A. cont. $37,549,000 E $(9,065) 9/18/15 0.45% 3 month USD- $43,128 LIBOR-BBA 6,917,000 — 6/7/23 3 month USD- 2.343% (238,531) LIBOR-BBA AUD 8,637,000 — 4/30/23 3.805% 6 month AUD- 195,956 BBR-BBSW AUD 11,393,000 — 4/26/23 6 month AUD-BBR- 3.8875% (187,586) BBSW CAD 23,610,000 — 2/26/18 3 month CAD-BA- 1.65% (438,040) CDOR CAD 8,046,000 — 6/26/23 3 month CAD-BA- 2.9775% 46,966 CDOR CAD 10,727,000 — 4/26/23 2.1706% 3 month CAD- 648,562 BA-CDOR CAD 9,902,000 — 5/15/23 2.384% 3 month CAD- 426,759 BA-CDOR CAD 4,582,000 — 6/14/23 2.6025% 3 month CAD- 119,164 BA-CDOR CAD 9,075,000 — 7/9/23 3 month CAD-BA- 2.963% 33,258 CDOR JPY 1,060,496,000 — 5/7/43 1.74375% 6 month JPY- 532,634 LIBOR-BBA JPY 1,009,425,000 — 6/3/43 6 month JPY- 1.945% (5,150) LIBOR-BBA JPY 293,388,000 — 6/7/43 1.955% 6 month JPY- (5,282) LIBOR-BBA ZAR 255,869,000 — 7/10/15 5.90% 3 month ZAR- 47,149 JIBAR-SAFEX ZAR 114,955,000 — 7/10/18 3 month ZAR- 7.11% (66,517) JIBAR-SAFEX Royal Bank of Scotland PLC (The) $4,479,000 (59,343) 6/19/23 2.00% 3 month USD- 241,476 LIBOR-BBA Total E Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/13 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $104,157,400 E $(5,095,294) 9/18/23 2.20% 3 month USD- $962,501 LIBOR-BBA 73,336,100 E 2,307,581 9/18/23 3 month USD- 2.20% (1,957,646) LIBOR-BBA 19,013,300 (26,394) 6/21/23 3 month USD- 2.3625% (675,594) LIBOR-BBA Premier Income Trust 71 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/13 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $76,053,300 $192,932 7/2/23 3 month USD- 2.58% $(981,274) LIBOR-BBA 11,205,000 E 33,237 9/18/15 3 month USD- 0.45% 17,663 LIBOR-BBA 21,748,000 E (90,173) 9/18/15 0.45% 3 month USD- (59,944) LIBOR-BBA 39,447,000 E (1,174,213) 9/18/23 2.20% 3 month USD- 1,120,026 LIBOR-BBA 3,292,000 (24) 7/18/23 3 month USD- 2.738% (8,632) LIBOR-BBA 4,203,000 (55) 6/10/23 3 month USD- 2.27% (174,860) LIBOR-BBA EUR 12,950,000 (309) 7/29/43 6 month EUR- 2.516% 90,843 EURIBOR-REUTERS EUR 58,600,000 (558) 7/29/23 2.0055% 6 month EUR- (295,442) EURIBOR- REUTERS EUR 9,695,000 (91) 7/17/23 1.918% 6 month EUR- 44,885 EURIBOR- REUTERS EUR 7,418,000 (70) 7/17/23 1.906% 6 month EUR- 45,441 EURIBOR- REUTERS EUR 13,100,000 (312) 7/26/43 6 month EUR- 2.462% (115,085) EURIBOR-REUTERS EUR 31,100,000 (296) 7/26/23 1.95% 6 month EUR- 48,803 EURIBOR- REUTERS EUR 60,100,000 (322) 7/29/18 6 month EUR- 1.186% 100,192 EURIBOR-REUTERS JPY 1,636,542,000 (294) 7/12/43 2.024375% 6 month JPY- (286,770) LIBOR-BBA JPY 7,875,924,000 (319) 7/12/18 6 month JPY- 0.5175% 285,632 LIBOR-BBA JPY 818,271,000 (148) 7/18/43 1.9825% 6 month JPY- (53,657) LIBOR-BBA JPY 3,937,962,000 (161) 7/18/18 6 month JPY- 0.4825% 68,018 LIBOR-BBA JPY 298,265,000 (54) 7/24/43 6 month JPY- 1.99375% 27,037 LIBOR-BBA JPY 3,972,000,000 (287) 7/30/23 0.99% 6 month JPY- (19,499) LIBOR-BBA JPY 7,748,300,000 (315) 7/30/18 6 month JPY- 0.4475% (20,743) LIBOR-BBA JPY 667,000,000 (121) 7/30/43 6 month JPY- 1.9775% 30,914 LIBOR-BBA $2,915,000 E (172,609) 9/18/23 2.20% 3 month USD- (3,073) LIBOR-BBA 72Premier Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/13 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $9,938,000 $(131) 7/5/23 2.703% 3 month USD- $44,125 LIBOR-BBA EUR 2,447,000 (43) 7/31/23 1.998% 6 month EUR- (10,039) EURIBOR- REUTERS GBP 41,500,000 (513) 7/29/18 6 month GBP- 1.38% (26,022) LIBOR-BBA GBP 10,100,000 (527) 7/29/43 3.32% 6 month GBP- (25,363) LIBOR-BBA $35,975,000 E (1,022,028) 9/18/18 1.15% 3 month USD- (148,555) LIBOR-BBA 63,202,000 E 177,408 9/18/15 3 month USD- 0.45% 89,559 LIBOR-BBA 81,131,000 E 4,607,387 9/18/23 3 month USD- 2.20% (111,192) LIBOR-BBA 75,988,000 E (3,126,030) 9/18/23 2.20% 3 month USD- 1,293,430 LIBOR-BBA 104,757,000 E (260,852) 9/18/15 0.45% 3 month USD- (115,240) LIBOR-BBA 26,158,000 E (2,587,916) 9/18/43 3.15% 3 month USD- (59,483) LIBOR-BBA 10,000,000 (132) 7/2/23 2.7025% 3 month USD- 42,074 LIBOR-BBA EUR 4,763,000 (83) 8/2/23 1.973% 6 month EUR- (3,034) EURIBOR- REUTERS EUR 31,900,000 (340) 7/30/18 6 month EUR- 1.185% 51,597 EURIBOR-REUTERS EUR 15,400,000 (269) 7/30/23 2.005% 6 month EUR- (77,231) EURIBOR- REUTERS GBP 3,958,000 (80) 7/31/23 2.44375% 6 month GBP- 17,349 LIBOR-BBA GBP 1,800,000 (36) 7/26/23 6 month GBP- 2.4775% 1,865 LIBOR-BBA GBP 2,100,000 (26) 7/26/18 1.4075% 6 month GBP- (3,722) LIBOR-BBA GBP 2,300,000 (120) 7/26/43 3.335% 6 month GBP- (17,183) LIBOR-BBA JPY 7,748,300,000 (637) 8/1/18 6 month JPY- 0.4525% 19,464 LIBOR-BBA JPY 3,972,000,000 (535) 8/1/23 0.9955% 6 month JPY- (38,223) LIBOR-BBA JPY 667,000,000 (231) 8/1/43 6 month JPY- 1.96125% 2,153 LIBOR-BBA $27,900,000 (949) 7/31/43 3.63% 3 month USD- (37,570) LIBOR-BBA Premier Income Trust 73 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/13 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $33,502,700 E $(2,064,239) 9/18/23 2.20% 3 month USD- $(115,722) LIBOR-BBA 106,000,000 (853) 7/31/18 3 month USD- 1.545% (75,837) LIBOR-BBA 72,912,700 E (4,037,517) 9/18/23 2.20% 3 month USD- 203,086 LIBOR-BBA 3,754,000 E (381,909) 9/18/43 3.15% 3 month USD- (19,048) LIBOR-BBA 25,473,000 E 635,312 9/18/18 3 month USD- 1.15% 16,827 LIBOR-BBA 55,100,000 (444) 6/26/18 1.765% 3 month USD- (712,844) LIBOR-BBA 14,100,000 (479) 6/26/43 3.55% 3 month USD- 159,490 LIBOR-BBA 59,400,000 (784) 6/26/23 3 month USD- 2.875% 725,582 LIBOR-BBA EUR 23,400,000 (414) 6/20/23 1.835% 6 month EUR- 288,835 EURIBOR- Telerate EUR 32,000,000 E (466) 7/2/23 2.895% 6 month EUR- (110,300) EURIBOR- Telerate EUR 5,127,000 (88) 7/2/23 2.0125% 6 month EUR- (43,872) EURIBOR- Telerate EUR 32,000,000 E (467) 7/3/23 2.89% 6 month EUR- (100,084) EURIBOR- REUTERS EUR 63,657,000 (1,096) 7/15/23 1.945% 6 month EUR- 70,693 EURIBOR- REUTERS EUR 13,100,000 (581) 7/15/43 2.513% 6 month EUR- (92,642) EURIBOR- REUTERS EUR 31,100,000 (535) 7/15/23 6 month EUR- 1.943% (43,506) EURIBOR-REUTERS GBP 51,300,000 (617) 7/10/18 1.4525% 6 month GBP- (330,680) LIBOR-BBA GBP 45,400,000 (896) 7/10/23 6 month GBP- 2.49% 220,488 LIBOR-BBA GBP 12,400,000 (630) 7/10/43 3.335% 6 month GBP- (115,044) LIBOR-BBA JPY 329,391,000 (114) 7/1/43 6 month JPY- 1.871% (68,764) LIBOR-BBA JPY 255,806,000 (89) 8/2/43 6 month JPY- 1.94% (13,039) LIBOR-BBA $64,895,700 E (2,808,009) 9/18/23 2.20% 3 month USD- 966,325 LIBOR-BBA 74Premier Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/13 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $22,976,600 E $1,205,584 9/18/23 3 month USD- 2.20% $(130,735) LIBOR-BBA 11,599,000 E 13,766 9/18/15 3 month USD- 0.45% (2,356) LIBOR-BBA 91,739,000 (739) 7/5/18 1.5625% 3 month USD- (208,348) LIBOR-BBA 24,895,000 (846) 7/5/43 3.43% 3 month USD- 886,118 LIBOR-BBA 89,888,000 (1,187) 7/5/23 3 month USD- 2.69125% (498,424) LIBOR-BBA GBP 12,400,000 (640) 7/17/43 3.27% 6 month GBP- 143,713 LIBOR-BBA GBP 45,400,000 (909) 7/17/23 6 month GBP- 2.38125% (517,521) LIBOR-BBA GBP 51,300,000 (627) 7/17/18 1.35% 6 month GBP- 93,540 LIBOR-BBA JPY 517,071,000 (179) 6/21/43 1.8975% 6 month JPY- 69,794 LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/13 Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $909,717 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(2,223) USD-LIBOR) 4.00% 30 year Fannie Mae pools 15,685,802 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 154,274 USD-LIBOR 4.50% 30 year Fannie Mae pools 4,263,423 — 1/12/41 4.50% (1 month Synthetic TRS Index (41,932) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,942,380 (10,926) 1/12/40 (4.00%) 1 month Synthetic TRS Index (775) USD-LIBOR 4.00% 30 year Fannie Mae pools Barclays Bank PLC 917,985 — 1/12/40 5.00% (1 month Synthetic MBX Index 6,190 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,417,500 — 1/12/42 4.00% (1 month Synthetic TRS Index 2,072 USD-LIBOR) 4.00% 30 year Fannie Mae pools Premier Income Trust 75 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/13 cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,660,219 $— 1/12/40 5.00% (1 month Synthetic MBX Index $11,195 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,448,797 — 1/12/41 5.00% (1 month Synthetic MBX Index 9,995 USD-LIBOR) 5.00% 30 year Fannie Mae pools 4,947,264 — 1/12/41 4.00% (1 month Synthetic TRS Index (12,088) USD-LIBOR) 4.00% 30 year Fannie Mae pools 20,240,551 — 1/12/41 4.00% (1 month Synthetic TRS Index (49,454) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,277,331 — 1/12/41 4.00% (1 month Synthetic TRS Index (3,121) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,761,817 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (31,697) USD-LIBOR 6.50% 30 year Fannie Mae pools 577,904 — 1/12/40 4.00% (1 month Synthetic MBX Index 4,137 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,277,140 — 1/12/41 4.00% (1 month Synthetic TRS Index (5,564) USD-LIBOR) 4.00% 30 year Fannie Mae pools 158,437 — 1/12/41 4.00% (1 month Synthetic TRS Index (387) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,627,862 — 1/12/41 5.00% (1 month Synthetic MBX Index 11,230 USD-LIBOR) 5.00% 30 year Fannie Mae pools 7,596,688 — 1/12/41 5.00% (1 month Synthetic MBX Index 52,407 USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,165,762 — 1/12/41 4.00% (1 month Synthetic TRS Index (12,622) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,089,846 — 1/12/39 6.00% (1 month Synthetic TRS Index 2,993 USD-LIBOR) 6.00% 30 year Fannie Mae pools 5,030,566 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (27,674) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,769,092 — 1/12/41 5.00% (1 month Synthetic MBX Index 32,900 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,398,559 — 1/12/40 4.00% (1 month Synthetic MBX Index 10,011 USD-LIBOR) 4.00% 30 year Fannie Mae pools 76Premier Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/13 cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $245,916 $— 1/12/38 6.50% (1 month Synthetic TRS Index $494 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,348,599 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (7,419) USD-LIBOR 6.50% 30 year Fannie Mae pools 664,710 — 1/12/41 5.00% (1 month Synthetic MBX Index 4,586 USD-LIBOR) 5.00% 30 year Fannie Mae pools 4,301,784 — 1/12/41 4.50% (1 month Synthetic TRS Index (42,309) USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,180,537 — 1/12/41 3.50% (1 month Synthetic MBX Index 25,415 USD-LIBOR) 3.50% 30 year Fannie Mae pools 692,370 — 1/12/41 3.50% (1 month Synthetic MBX Index 5,533 USD-LIBOR) 3.50% 30 year Fannie Mae pools 5,729,611 — 1/12/41 4.00% (1 month Synthetic TRS Index (13,999) USD-LIBOR) 4.00% 30 year Fannie Mae pools 828,349 — 1/12/41 5.00% (1 month Synthetic MBX Index 6,232 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 4,883,585 — 1/12/41 5.00% (1 month Synthetic MBX Index 33,690 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,656,671 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (20,116) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,408,348 — 1/12/40 4.00% (1 month Synthetic MBX Index 24,397 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,123,255 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (11,681) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,103,822 — 1/12/41 4.00% (1 month Synthetic TRS Index (10,027) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,172,850 — 1/12/40 (4.00%) 1 month Synthetic TRS Index 5,613 USD-LIBOR 4.00% 30 year Fannie Mae pools 710,698 — 1/12/40 5.00% (1 month Synthetic MBX Index 4,792 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,678,927 — 1/12/41 4.00% (1 month Synthetic TRS Index (6,545) USD-LIBOR) 4.00% 30 year Fannie Mae pools Premier Income Trust 77 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/13 cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $5,375,572 $— 1/12/40 4.50% (1 month Synthetic MBX Index $37,363 USD-LIBOR) 4.50% 30 year Fannie Mae pools 20,504,545 — 1/12/41 5.00% (1 month Synthetic MBX Index 141,454 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,769,258 — 1/12/41 3.50% (1 month Synthetic MBX Index 14,138 USD-LIBOR) 3.50% 30 year Fannie Mae pools 4,501,037 — 1/12/41 5.00% (1 month Synthetic MBX Index 31,051 USD-LIBOR) 5.00% 30 year Fannie Mae pools 804,535 — 1/12/40 5.00% (1 month Synthetic MBX Index 5,425 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,608,970 — 1/12/40 5.00% (1 month Synthetic MBX Index 17,592 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,891,349 — 1/12/40 5.00% (1 month Synthetic MBX Index 12,754 USD-LIBOR) 5.00% 30 year Fannie Mae pools 8,644,357 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 85,019 USD-LIBOR 4.50% 30 year Fannie Mae pools 226,804 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (1,897) USD-LIBOR 6.00% 30 year Fannie Mae pools 235,549 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,296) USD-LIBOR 6.50% 30 year Fannie Mae pools 13,148,283 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (72,332) USD-LIBOR 6.50% 30 year Fannie Mae pools 7,875,466 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (65,870) USD-LIBOR 6.00% 30 year Fannie Mae pools 9,391,670 — 1/12/38 6.50% (1 month Synthetic MBX Index 51,666 USD-LIBOR) 6.50% 30 year Fannie Mae pools 5,625,291 — 1/12/39 6.00% (1 month Synthetic MBX Index 47,050 USD-LIBOR) 6.00% 30 year Fannie Mae pools 9,690,789 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 95,311 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,490,741 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 14,662 USD-LIBOR 4.50% 30 year Fannie Mae pools 78 Premier Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/13 cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $3,656,471 $— 1/12/41 (4.00%) 1 month Synthetic TRS Index $8,934 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,023,195 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (13,228) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,011,598 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (6,614) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,011,598 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (6,614) USD-LIBOR 5.50% 30 year Fannie Mae pools 4,263,423 — 1/12/41 4.50% (1 month Synthetic TRS Index (41,932) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,030,116 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (13,273) USD-LIBOR 5.50% 30 year Fannie Mae pools 5,272,823 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (34,475) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,030,116 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (13,273) USD-LIBOR 5.50% 30 year Fannie Mae pools 7,088,231 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 17,319 USD-LIBOR 4.00% 30 year Fannie Mae pools 64,969 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (357) USD-LIBOR 6.50% 30 year Fannie Mae pools 6,186,799 — 1/12/41 4.00% (1 month Synthetic TRS Index (15,116) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,005,254 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 12,229 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,495,351 — 1/12/41 5.00% (1 month Synthetic TRS Index (37,143) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,502,156 — 1/12/41 5.00% (1 month Synthetic TRS Index (22,360) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,461,820 — 1/12/41 5.00% (1 month Synthetic MBX Index 10,085 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,904,997 — 1/12/41 5.00% (1 month Synthetic TRS Index (28,356) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools Premier Income Trust 79 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/13 cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $4,176,149 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(22,974) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,365,946 — 1/12/41 4.50% (1 month Synthetic TRS Index (13,434) USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,640,359 — 1/12/38 6.50% (1 month Synthetic TRS Index 7,309 USD-LIBOR) 6.50% 30 year Fannie Mae pools 522,382 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,049 USD-LIBOR) 6.50% 30 year Fannie Mae pools 4,053,312 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (26,501) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,346,224 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (12,907) USD-LIBOR 6.50% 30 year Fannie Mae pools 13,077,155 (226,807) 1/12/41 (5.00%) 1 month Synthetic TRS Index (57,793) USD-LIBOR 5.00% 30 year Fannie Mae pools Citibank, N.A. 2,861,781 — 1/12/41 5.00% (1 month Synthetic MBX Index 19,742 USD-LIBOR) 5.00% 30 year Fannie Mae pools 6,511,447 — 1/12/41 5.00% (1 month Synthetic MBX Index 44,920 USD-LIBOR) 5.00% 30 year Fannie Mae pools 6,029,057 — 1/12/41 5.00% (1 month Synthetic MBX Index 41,592 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,963,181 — 1/12/41 4.00% (1 month Synthetic TRS Index (7,240) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,653,832 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 45,772 USD-LIBOR 4.50% 30 year Fannie Mae pools 3,075,561 — 1/12/41 (3.50%) 1 month Synthetic TRS Index (3,690) USD-LIBOR 3.50% 30 year Fannie Mae pools 7,352,293 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 17,964 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,583,658 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 6,313 USD-LIBOR 4.00% 30 year Fannie Mae pools 80 Premier Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/13 cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. $4,139,030 $— 1/12/41 (4.00%) 1 month Synthetic TRS Index $10,113 USD-LIBOR 4.00% 30 year Fannie Mae pools 6,031,432 (120,629) 1/12/41 (4.50%) 1 month Synthetic TRS Index (53,837) USD-LIBOR 4.50% 30 year Fannie Mae pools Credit Suisse International 2,170,482 — 1/12/41 5.00% (1 month Synthetic MBX Index 14,973 USD-LIBOR) 5.00% 30 year Fannie Mae pools 14,903,644 — 1/12/41 3.50% (1 month Synthetic MBX Index 119,093 USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,725,469 — 1/12/41 3.50% (1 month Synthetic MBX Index 29,770 USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,616,469 — 1/12/41 4.00% (1 month Synthetic TRS Index (3,950) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,886,034 — 1/12/41 4.00% (1 month Synthetic TRS Index (7,052) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,764,655 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (15,209) USD-LIBOR 6.50% 30 year Fannie Mae pools 909,199 — 1/12/41 4.00% (1 month Synthetic TRS Index (2,221) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,668,114 — 1/12/41 3.50% (1 month Synthetic MBX Index 45,293 USD-LIBOR) 3.50% 30 year Fannie Mae pools 5,312,290 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 12,980 USD-LIBOR 4.00% 30 year Fannie Mae pools 3,292,741 — 1/12/41 4.50% (1 month Synthetic TRS Index (32,385) USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,263,423 — 1/12/41 4.50% (1 month Synthetic TRS Index (41,932) USD-LIBOR) 4.50% 30 year Fannie Mae pools 6,186,799 — 1/12/41 4.00% (1 month Synthetic TRS Index (15,116) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,365,946 — 1/12/41 4.50% (1 month Synthetic TRS Index (13,434) USD-LIBOR) 4.50% 30 year Fannie Mae pools Premier Income Trust 81 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/13 cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $7,715,765 $— 1/12/41 (4.00%) 1 month Synthetic TRS Index $18,852 USD-LIBOR 4.00% 30 year Fannie Mae pools 6,445,165 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 15,748 USD-LIBOR 4.00% 30 year Fannie Mae pools 6,257,733 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 15,290 USD-LIBOR 4.00% 30 year Fannie Mae pools 8,554,030 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 20,900 USD-LIBOR 4.00% 30 year Fannie Mae pools 6,317,276 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 15,435 USD-LIBOR 4.00% 30 year Fannie Mae pools 5,307,427 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 52,200 USD-LIBOR 4.50% 30 year Fannie Mae pools 4,993,346 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 12,200 USD-LIBOR 4.00% 30 year Fannie Mae pools 15,907,358 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 38,867 USD-LIBOR 4.00% 30 year Fannie Mae pools 5,167,833 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 12,627 USD-LIBOR 4.00% 30 year Fannie Mae pools 4,214,106 (45,433) 1/12/41 (4.00%) 1 month Synthetic TRS Index (30,040) USD-LIBOR 4.00% 30 year Fannie Mae pools 5,090,857 (101,817) 1/12/41 (4.50%) 1 month Synthetic TRS Index (42,919) USD-LIBOR 4.50% 30 year Fannie Mae pools 8,911,913 (77,979) 1/12/41 (4.50%) 1 month Synthetic TRS Index 30,635 USD-LIBOR 4.50% 30 year Fannie Mae pools Deutsche Bank AG 2,764,655 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (15,209) USD-LIBOR 6.50% 30 year Fannie Mae pools Goldman Sachs International 2,781,445 — 1/12/41 4.00% (1 month Synthetic TRS Index (6,796) USD-LIBOR) 4.00% 30 year Fannie Mae pools 769,142 — 1/12/39 6.00% (1 month Synthetic TRS Index 1,102 USD-LIBOR) 6.00% 30 year Fannie Mae pools 82 Premier Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/13 cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $3,049,918 $— 1/12/39 6.00% (1 month Synthetic TRS Index $4,369 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,145,258 — 1/12/38 6.50% (1 month Synthetic TRS Index 2,299 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,710,185 — 1/12/41 4.00% (1 month Synthetic TRS Index (4,179) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,703,912 — 1/12/41 4.50% (1 month Synthetic TRS Index (16,758) USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,517,052 — 1/12/42 4.00% (1 month Synthetic TRS Index 5,142 USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,517,052 — 1/12/42 4.00% (1 month Synthetic TRS Index 5,142 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,717,325 — 1/12/41 4.50% (1 month Synthetic TRS Index (26,726) USD-LIBOR) 4.50% 30 year Fannie Mae pools 823,064 — 1/12/41 4.50% (1 month Synthetic TRS Index (8,095) USD-LIBOR) 4.50% 30 year Fannie Mae pools 5,879,245 — 1/12/41 4.00% (1 month Synthetic TRS Index (14,365) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,954,897 — 1/12/41 4.00% (1 month Synthetic TRS Index (7,220) USD-LIBOR) 4.00% 30 year Fannie Mae pools 10,531,820 — 1/12/41 4.50% (1 month Synthetic TRS Index (103,583) USD-LIBOR) 4.50% 30 year Fannie Mae pools 9,774,309 — 1/12/41 4.50% (1 month Synthetic TRS Index (96,133) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,751,132 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (9,633) USD-LIBOR 6.50% 30 year Fannie Mae pools 657,850 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,619) USD-LIBOR 6.50% 30 year Fannie Mae pools 18,197,726 — 1/12/41 4.50% (1 month Synthetic TRS Index (178,979) USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,563,513 — 1/12/41 4.50% (1 month Synthetic TRS Index (44,883) USD-LIBOR) 4.50% 30 year Fannie Mae pools Premier Income Trust 83 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/13 cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,536,733 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(3,755) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,448,655 — 1/12/41 4.00% (1 month Synthetic TRS Index (10,869) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,464,195 — 1/12/39 6.00% (1 month Synthetic TRS Index 2,097 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,401,381 — 1/12/39 6.00% (1 month Synthetic TRS Index 2,007 USD-LIBOR) 6.00% 30 year Fannie Mae pools 3,353,577 — 1/12/41 4.00% (1 month Synthetic TRS Index (8,194) USD-LIBOR) 4.00% 30 year Fannie Mae pools 86,395 — 1/12/38 6.50% (1 month Synthetic TRS Index 173 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,952,531 — 1/12/41 4.50% (1 month Synthetic TRS Index (19,204) USD-LIBOR) 4.50% 30 year Fannie Mae pools 14,372,625 — 1/12/40 4.00% (1 month Synthetic TRS Index (68,788) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,473,127 — 1/12/39 6.00% (1 month Synthetic TRS Index 2,110 USD-LIBOR) 6.00% 30 year Fannie Mae pools 879,981 — 1/12/39 6.00% (1 month Synthetic TRS Index 1,260 USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,946,107 — 1/12/39 6.00% (1 month Synthetic TRS Index 4,220 USD-LIBOR) 6.00% 30 year Fannie Mae pools 3,301,482 — 1/12/41 4.50% (1 month Synthetic TRS Index (32,471) USD-LIBOR) 4.50% 30 year Fannie Mae pools 627,715 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,260 USD-LIBOR) 6.50% 30 year Fannie Mae pools 17,444,091 — 1/12/41 4.00% (1 month Synthetic TRS Index (42,622) USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,222,007 — 1/12/41 4.00% (1 month Synthetic TRS Index (15,202) USD-LIBOR) 4.00% 30 year Fannie Mae pools 84 Premier Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/13 cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,234,418 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(6,791) USD-LIBOR 6.50% 30 year Fannie Mae pools 6,496,941 — 1/12/41 4.00% (1 month Synthetic TRS Index (15,874) USD-LIBOR) 4.00% 30 year Fannie Mae pools 643,584 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,572) USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,451,378 — 1/12/41 4.00% (1 month Synthetic TRS Index (15,763) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,399,029 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (13,198) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,481,164 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (8,148) USD-LIBOR 6.50% 30 year Fannie Mae pools 44,234 — 1/12/38 6.50% (1 month Synthetic TRS Index 89 USD-LIBOR) 6.50% 30 year Fannie Mae pools 113,489 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (624) USD-LIBOR 6.50% 30 year Fannie Mae pools 302,730 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,665) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,177,345 — 1/12/41 4.00% (1 month Synthetic TRS Index (10,207) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,798,013 — 1/12/41 4.00% (1 month Synthetic TRS Index (6,836) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,363,031 — 1/12/41 4.00% (1 month Synthetic TRS Index (13,104) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,826,817 — 1/12/41 4.00% (1 month Synthetic TRS Index (9,350) USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,971,542 — 1/12/41 4.00% (1 month Synthetic TRS Index (19,477) USD-LIBOR) 4.00% 30 year Fannie Mae pools 8,005,377 — 1/12/42 4.00% (1 month Synthetic TRS Index 11,704 USD-LIBOR) 4.00% 30 year Fannie Mae pools Premier Income Trust 85 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/13 cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $7,785,664 $— 1/12/41 (4.00%) 1 month Synthetic TRS Index $19,023 USD-LIBOR 4.00% 30 year Fannie Mae pools 7,757,186 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 18,953 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,153,585 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 2,819 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,153,585 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 2,819 USD-LIBOR 4.00% 30 year Fannie Mae pools 3,163,576 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 31,115 USD-LIBOR 4.50% 30 year Fannie Mae pools 3,075,561 — 1/12/41 3.50% (1 month Synthetic TRS Index 3,690 USD-LIBOR) 3.50% 30 year Fannie Mae pools 675,958 — 1/12/38 (6.50%) 1 month Synthetic TRS Index (1,357) USD-LIBOR 6.50% 30 year Fannie Mae pools 654,788 — 1/12/39 6.00% (1 month Synthetic TRS Index 938 USD-LIBOR) 6.00% 30 year Fannie Mae pools 3,803,517 — 1/12/41 4.00% (1 month Synthetic TRS Index (9,293) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,769,584 — 1/12/41 4.50% (1 month Synthetic TRS Index (37,075) USD-LIBOR) 4.50% 30 year Fannie Mae pools 6,597,906 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 16,121 USD-LIBOR 4.00% 30 year Fannie Mae pools 6,539,352 — 1/12/41 4.50% (1 month Synthetic TRS Index (64,316) USD-LIBOR) 4.50% 30 year Fannie Mae pools 6,927,950 — 1/12/42 4.00% (1 month Synthetic TRS Index 10,129 USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,263,423 — 1/12/41 4.50% (1 month Synthetic TRS Index (41,932) USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,929,852 — 1/12/41 4.00% (1 month Synthetic TRS Index (9,602) USD-LIBOR) 4.00% 30 year Fannie Mae pools 86 Premier Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/13 cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $7,053,541 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(17,234) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,732,378 — 1/12/41 4.50% (1 month Synthetic TRS Index (26,874) USD-LIBOR) 4.50% 30 year Fannie Mae pools 5,657,123 — 1/12/41 4.00% (1 month Synthetic TRS Index (13,822) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,687,153 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 55,935 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,943,791 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 19,118 USD-LIBOR 4.50% 30 year Fannie Mae pools 10,184,996 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 24,885 USD-LIBOR 4.00% 30 year Fannie Mae pools 10,184,996 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 24,885 USD-LIBOR 4.00% 30 year Fannie Mae pools 7,020,404 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 17,153 USD-LIBOR 4.00% 30 year Fannie Mae pools 8,163,143 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 80,287 USD-LIBOR 4.50% 30 year Fannie Mae pools EUR 23,400,000 — 6/20/23 1.84% Eurostat Eurozone 114,870 HICP excluding tobacco JPMorgan Chase Bank N.A. $10,705,870 — 1/12/41 4.00% (1 month Synthetic TRS Index (26,158) USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,085,634 — 1/12/41 4.50% (1 month Synthetic TRS Index (69,689) USD-LIBOR) 4.50% 30 year Fannie Mae pools 6,211,652 — 1/12/41 4.00% (1 month Synthetic TRS Index (15,177) USD-LIBOR) 4.00% 30 year Fannie Mae pools Total Premier Income Trust 87 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/13 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB–/P $9,980 $146,000 5/11/63 300 bp $(2,301) BBB Index CMBX NA BBB–/P 19,586 325,000 5/11/63 300 bp (7,752) BBB Index CMBX NA BBB–/P 40,127 650,000 5/11/63 300 bp (14,548) BBB Index CMBX NA BBB–/P 38,247 671,000 5/11/63 300 bp (18,195) BBB Index Barclays Bank PLC Irish Gov’t, 4.50%, — (81,643) 1,019,000 9/20/17 (100 bp) (74,065) 4/18/2020 Obrigacoes Do — (166,263) 1,019,000 9/20/17 (100 bp) (51,968) Tesouro, 5.45%, 9/23/13 Credit Suisse International CMBX NA BBB–/P 3,526 120,000 5/11/63 300 bp (6,568) BBB Index CMBX NA BBB–/P 2,606 336,000 5/11/63 300 bp (25,657) BBB Index CMBX NA BBB–/P 46,080 377,000 5/11/63 300 bp 14,368 BBB Index CMBX NA BBB–/P 36,858 380,000 5/11/63 300 bp 4,894 BBB Index CMBX NA BBB–/P 7,635 399,000 5/11/63 300 bp (25,928) BBB Index CMBX NA BBB–/P 48,395 608,000 5/11/63 300 bp (2,748) BBB Index CMBX NA BBB–/P 48,442 665,000 5/11/63 300 bp (7,496) BBB Index CMBX NA BBB–/P 7,802 672,000 5/11/63 300 bp (48,725) BBB Index CMBX NA BBB–/P 11,523 750,000 5/11/63 300 bp (51,564) BBB Index CMBX NA BBB–/P 85,870 760,000 5/11/63 300 bp 21,942 BBB Index CMBX NA BBB–/P 73,716 760,000 5/11/63 300 bp 9,787 BBB Index CMBX NA BBB–/P 62,716 786,000 5/11/63 300 bp (3,400) BBB Index CMBX NA BBB–/P 61,012 788,000 5/11/63 300 bp (5,272) BBB Index 88 Premier Income Trust OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/13 cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB–/P $51,903 $789,000 5/11/63 300 bp $(14,465) BBB Index CMBX NA BBB–/P 24,251 797,000 5/11/63 300 bp (42,790) BBB Index CMBX NA BBB–/P 14,042 797,000 5/11/63 300 bp (52,999) BBB Index CMBX NA BBB–/P 73,649 961,000 5/11/63 300 bp (7,187) BBB Index CMBX NA BBB–/P 81,253 1,980,000 5/11/63 300 bp (85,298) BBB Index CMBX NA BBB–/P 83,157 752,000 5/11/63 300 bp 19,902 BBB Index Spain Gov’t, 5.50%, — (120,132) 1,019,000 9/20/17 (100 bp) (72,391) 7/30/2017 Deutsche Bank AG Republic of B3 161,961 1,385,000 3/20/17 500 bp (447,583) Argentina, 8.28%, 12/31/33 Smurfit Kappa BB–/F — EUR 935,000 9/20/13 715 bp 22,524 Funding, 7 3/4%, 4/1/15 Virgin Media B/P — EUR 880,000 9/20/13 535 bp 15,561 Finance PLC, 8 3/4%, 4/15/14 Virgin Media B/P — EUR 880,000 9/20/13 477 bp 13,821 Finance PLC, 8 3/4%, 4/15/14 JPMorgan Chase Bank N.A. NA HY B+/P (200,140) $6,042,000 6/20/18 500 bp 180,471 Series 20 Index Russian Federation, Baa1 — 225,000 9/20/13 276 bp 2,960 7 1/2%, 3/31/30 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at July 31, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Premier Income Trust89 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks* Consumer cyclicals $489,231 $448 $168,974 Total common stocks Convertible bonds and notes — 278,588 — Convertible preferred stocks 307,824 945,850 — Corporate bonds and notes — 271,053,967 — Foreign government and agency bonds and notes — 87,721,768 — Mortgage-backed securities — 381,529,403 — Preferred stocks — 1,468,201 — Purchased swap options outstanding — 1,941,953 — Senior loans — 10,514,177 — U.S. government and agency mortgage obligations — 233,951,610 — U.S. treasury obligations — 3,107,721 — Warrants — 9,302 — Short-term investments 34,503,474 42,541,424 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(612,173) $— Futures contracts (51,382) — — Written swap options outstanding — (2,420,016) — TBA sale commitments — (56,334,218) — Interest rate swap contracts — 9,073,073 — Total return swap contracts — 460,326 — Credit default contracts — (1,288,829) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 90Premier Income Trust Statement of assets and liabilities 7/31/13 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,030,985,232) $1,050,650,441 Affiliated issuers (identified cost $19,883,474) (Notes 1 and 5) 19,883,474 Cash 761,120 Foreign currency (cost $217,760) (Note 1) 217,892 Dividends, interest and other receivables 10,146,286 Receivable for investments sold 12,488,350 Receivable for sales of delayed delivery securities (Note 1) 63,208,133 Receivable for variation margin (Note 1) 699,547 Unrealized appreciation on forward currency contracts (Note 1) 3,621,336 Unrealized appreciation on OTC swap contracts (Note 1) 38,512,257 Premium paid on OTC swap contracts (Note 1) 5,297,748 Total assets LIABILITIES Payable for investments purchased 7,569,594 Payable for purchases of delayed delivery securities (Note 1) 235,503,314 Payable for compensation of Manager (Note 2) 1,529,453 Payable for investor servicing fees (Note 2) 34,564 Payable for custodian fees (Note 2) 55,080 Payable for Trustee compensation and expenses (Note 2) 252,530 Payable for administrative services (Note 2) 1,381 Payable for variation margin (Note 1) 1,616,684 Distributions payable to shareholders 3,618,256 Unrealized depreciation on OTC swap contracts (Note 1) 43,030,984 Premium received on OTC swap contracts (Note 1) 5,954,715 Unrealized depreciation on forward currency contracts (Note 1) 4,233,509 Written options outstanding, at value (premiums $3,353,951) (Notes 1 and 3) 2,420,016 TBA sale commitments, at value (proceeds receivable $56,268,438) (Note 1) 56,334,218 Collateral on certain derivative contracts, at value (Note 1) 17,727,721 Other accrued expenses 171,262 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,048,498,175 Undistributed net investment income (Note 1) 5,856,187 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (243,945,758) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 15,024,699 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($825,433,303 divided by 138,455,453 shares) $5.96 The accompanying notes are an integral part of these financial statements. Premier Income Trust 91 Statement of operations Year ended 7/31/13 INVESTMENT INCOME Interest (net of foreign tax of $7,260) (including interest income of $66,088 from investments in affiliated issuers) (Note 5) $53,055,980 Dividends 165,985 Total investment income EXPENSES Compensation of Manager (Note 2) 5,947,565 Investor servicing fees (Note 2) 419,291 Custodian fees (Note 2) 113,328 Trustee compensation and expenses (Note 2) 78,966 Administrative services (Note 2) 24,034 Other 599,675 Total expenses Expense reduction (Note 2) (744) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 27,080,426 Net increase from payments by affiliates (Note 2) 17,113 Net realized gain on swap contracts (Note 1) 11,854,065 Net realized loss on futures contracts (Note 1) (2,358,704) Net realized gain on foreign currency transactions (Note 1) 803,676 Net realized loss on written options (Notes 1 and 3) (13,431,355) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (4,133,417) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 6,960,374 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 92Premier Income Trust Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/13 Year ended 7/31/12 Operations: Net investment income $46,039,850 $39,022,215 Net realized gain (loss) on investments and foreign currency transactions 23,965,221 (95,722,125) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,826,957 55,555,751 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (46,497,499) (48,835,107) From return of capital — (7,818,755) Increase in capital share transactions from reinvestment of distributions 268,669 1,471,508 Decrease from shares repurchased (Note 4) (19,246,949) — Total increase (decrease) in net assets NET ASSETS Beginning of year 818,077,054 874,403,567 End of year (including undistributed net investment income and distributions in excess of net investment income of $5,856,187 and $10,769,072, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of year 142,024,455 141,775,790 Shares issued in connection with reinvestment of distributions 46,339 248,665 Shares repurchased (Note 4) (3,615,157) — Retirement of shares held by the fund (184) — Shares outstanding at end of year 138,455,453 142,024,455 The accompanying notes are an integral part of these financial statements. Premier Income Trust 93 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Year ended 7/31/13 7/31/12 7/31/11 7/31/10 7/31/09 Net asset value, beginning of period Investment operations: Net investment income a .32 .27 .45 .61 .30 Net realized and unrealized gain (loss) on investments .19 (.28) .09 .81 (.64) Total from investment operations Less distributions: From net investment income (.33) (.34) (.68) (.84) (.52) From return of capital — (.06) — — — Total distributions Increase from shares repurchased — — — Net asset value, end of period Market price, end of period Total return at market price (%) b RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c .86 .88 .85 .87 e .93 e,f Ratio of net investment income to average net assets (%) 5.49 4.80 7.16 9.78 5.92 f Portfolio turnover (%) d 215 153 294 85 230 a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements (Note 2). d Portfolio turnover excludes TBA roll transactions. e Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.01% and 0.05% of average net assets for the periods ended July 31, 2010 and July 31, 2009, respectively. f Reflects waivers of certain fund expenses in connection with Putnam Prime Money Market Fund in effect during the period. As a result of such waivers, the expenses of the fund for the period ended July 31, 2009, reflect a reduction of less than 0.01% of average net assets. The accompanying notes are an integral part of these financial statements. 94 Premier Income Trust Notes to financial statements 7/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2012 through July 31, 2013. Putnam Premier Income Trust (the fund) is a non-diversified Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company. The fund is currently operating as a diversified fund. In the future, the fund may operate as a non-diversified fund to the extent permitted by applicable law. Under current law, shareholder approval would be required before the fund could operate as a non-diversified fund. The investment objective of the fund is to seek high current income consistent with the preservation of capital by allocating its investments among the U.S. government sector, high yield sector and international sector of the fixed-income securities market. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Premier Income Trust 95 To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium 96Premier Income Trust originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin on the Statement of assets and liabilities. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of mark to market margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in Premier Income Trust 97 the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors or industries, to gain exposure to rates of inflation in specific regions or countries, and to hedge inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk, and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. OTC credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. 98Premier Income Trust Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $20,563,506 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $38,616,260. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or Premier Income Trust99 unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At July 31, 2013, the fund had a capital loss carryover of $228,217,030 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $29,532,849 $29,765,679 $59,298,528 * 6,338,093 N/A 6,338,093 July 31, 2015 17,302,669 N/A 17,302,669 July 31, 2016 58,742,308 N/A 58,742,308 July 31, 2017 86,535,432 N/A 86,535,432 July 31, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $1,360,010 recognized during the period between November 1, 2012 and July 31, 2013 to its fiscal year ending July 31, 2014. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from foreign currency gains and losses, late year loss deferrals, dividends payable, realized gains and losses on certain futures contracts, interest on payment-in-kind securities, income on swap contracts, and interest only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $17,082,908 to decrease accumulated net investment loss, $1,675,364 to increase paid-in-capital and $18,758,272 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $27,821,751 Unrealized depreciation (21,898,700) Net unrealized appreciation 5,923,051 Undistributed ordinary income 7,482,952 Capital loss carryforward (228,217,030) Post-October capital loss deferral (1,360,010) Cost for federal income tax purposes $1,064,749,928 100 Premier Income Trust Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.750% of the first $500 million of average 0.480% of the next $5 billion of average net net assets, assets, 0.650% of the next $500 million of average 0.470% of the next $5 billion of average net net assets, assets, 0.600% of the next $500 million of average 0.460% of the next $5 billion of average net net assets, assets, 0.550% of the next $5 billion of average net 0.450% of the next $5 billion of average net assets, assets, 0.525% of the next $5 billion of average net 0.440% of the next $5 billion of average net assets, assets, 0.505% of the next $5 billion of average net 0.430% of the next $8.5 billion of average assets, net assets and 0.490% of the next $5 billion of average net 0.420% of any excess thereafter. assets, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $17,113 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s, and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $744 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $607, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension Premier Income Trust 101 liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $1,737,412,518 and $1,615,892,167, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $3,955,938 and $3,962,656, respectively. Written option transactions during the reporting period are summarized as follows: Written swap Written Written option Written option contract swap option number of option amounts premiums contracts premiums Written options outstanding USD 833,059,898 $43,141,927 — $— at the beginning of the EUR — reporting period Options opened USD 4,079,395,173 51,653,578 87 33,819 EUR 371,421,000 4,285,942 — — Options exercised USD (395,127,900) (3,740,640) — — EUR — Options expired USD — — (87) (33,819) EUR — Options closed USD (4,213,113,971) (87,700,914) — — EUR (371,421,000) (4,285,942) — — Written options outstanding USD 304,213,200 $3,353,951 — $— at the end of the EUR — reporting period Note 4: Shares repurchased In September 2012, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2013 (based on shares outstanding as of October 7, 2012). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2012 (based on shares outstanding as of October 7, 2011). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund repurchased 3,615,157 common shares for an aggregate purchase price of $19,246,949, which reflects a weighted-average discount from net asset value per share of 10.41%. At the close of the reporting period, Putnam Investments, LLC owned approximately 1,559 shares of the fund (less than 0.01% of the fund’s shares outstanding), valued at $8,185. In September 2013, the Trustees approved the renewal of the repurchase program of the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2014 (based on shares outstanding as of October 7, 2013). 102Premier Income Trust Note 5: Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $51,748,870 $379,467,735 $431,216,605 $54,374 $— Putnam Short Term Investment Fund* — 246,175,274 226,291,800 11,714 19,883,474 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased option contracts (contract amount) $690,000 Purchased swap option contracts (contract amount) $1,045,100,000 Written option contracts (number of contracts) 20 Written swap option contracts (contract amount) $837,600,000 Futures contracts (number of contracts) 1,000 Forward currency contracts (contract amount) $780,600,000 OTC interest rate swap contracts (notional) $4,512,300,000 Centrally cleared interest rate swap contracts (notional) $672,500,000 OTC total return swap contracts (notional) $685,300,000 OTC credit default swap contracts (notional) $19,100,000 Warrants (number of warrants) 600 Premier Income Trust103 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $605,091 Payables $1,893,920 Foreign exchange contracts Receivables 3,621,336 Payables 4,233,509 Equity contracts Investments 9,302 Payables — Investments, Receivables, Payables, Net assets — Net assets — Unrealized Unrealized Interest rate contracts appreciation 75,060,004* depreciation 66,056,050* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $1,086,953 $1,086,953 Foreign exchange contracts — — 841,781 — $841,781 Interest rate contracts (17,181,648) (2,358,704) — 10,767,112 $(8,773,240) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(1,846,529) $(1,846,529) Foreign exchange contracts — — — (4,291,826) — $(4,291,826) Equity contracts 3,954 — $3,954 Interest rate contracts — 11,330,834 425,496 — (5,201,484) $6,554,846 Total 104 Premier Income Trust Note 9: New accounting pronouncement In January 2013, ASU 2013-01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011-11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013-01 and 2011-11 and their impact, if any, on the fund’s financial statements. Federal tax information (Unaudited) For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $35,167,230 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. Shareholder meeting results (Unaudited) January 31, 2013 annual meeting A proposal to approve fixing the number of Trustees at 15 was approved as follows: Votes Votes for against Abstentions 124,214,952 2,329,445 1,223,225 At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Liaquat Ahamed 124,305,585 3,462,037 Ravi Akhoury 124,440,459 3,327,163 Jameson A. Baxter 124,451,443 3,316,179 Barbara M. Baumann 124,520,027 3,247,595 Charles B. Curtis 124,384,710 3,382,912 Robert J. Darretta 124,558,222 3,209,400 Katinka Domotorffy 124,204,538 3,563,084 John A. Hill 124,415,065 3,352,557 Paul L. Joskow 124,588,256 3,179,366 Elizabeth T. Kennan* 124,086,707 3,680,915 Kenneth R. Leibler 124,561,597 3,206,025 Robert E. Patterson 124,458,227 3,309,395 George Putnam, III 124,513,928 3,253,694 Robert L. Reynolds 124,558,872 3,208,750 W. Thomas Stephens 124,258,366 3,509,256 * Elizabeth T. Kennan has recently retired from the Board of Trustees. All tabulations are rounded to the nearest whole number. Premier Income Trust 105 About the Trustees Independent Trustees 106 Premier Income Trust * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Premier Income Trust 107 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 108 Premier Income Trust Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Marketing Services Robert E. Patterson and Assistant Treasurer Putnam Retail Management George Putnam, III One Post Office Square Robert L. Reynolds Susan G. Malloy Boston, MA 02109 W. Thomas Stephens Vice President and Assistant Treasurer Custodian Officers State Street Bank Robert L. Reynolds James P. Pappas and Trust Company President Vice President Legal Counsel Jonathan S. Horwitz Mark C. Trenchard Ropes & Gray LLP Executive Vice President, Vice President and Principal Executive Officer, and BSA Compliance Officer Independent Registered Compliance Liaison Public Accounting Firm Nancy E. Florek KPMG LLP Steven D. Krichmar Vice President, Director of Vice President and Proxy Voting and Corporate Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Robert T. Burns Vice President and Chief Legal Officer Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the fund’s NAV. Item 2. Code of Ethics: (a) The Fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Similar changes were made in July 2011 to the Putnam Funds Code of Ethics. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2013	$153,053	$	$6,458	$ — July 31, 2012	$158,194	$	$6,300	$ — For the fiscal years ended July 31, 2013 and July 31, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $6,458 and $6,300 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
